EXHIBIT 10.10

EXECUTION VERSION


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of January 27,
2012 (the “Assignment”), is entered into by and among Redwood Residential
Acquisition Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and U.S. Bank National Association, a national banking association,
not in its individual capacity but solely as trustee (in such capacity, the
“Trustee” and as referred to herein, the “Assignee”) under a Pooling and
Servicing Agreement dated as of January 1, 2012 (the “Pooling and Servicing
Agreement”) among the Depositor, the Assignee and Wells Fargo Bank, N.A., as
master servicer and securities administrator.
 
RECITALS


WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and
 
WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and
 
WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1.           Assignment and Assumption.
 
(a)           Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Effective on and as of the date hereof, the Depositor hereby
sells, assigns, conveys and transfers to the Assignee all of its right, title
and interest in, to and under the Flow Servicing Agreement to the extent
relating to the Specified Mortgage Loans, together with its obligations as
“Owner” (as such term is defined in the Flow Servicing Agreement) to the extent
relating to the Specified Mortgage Loans, the Depositor is released from all
obligations under the Flow Servicing Agreement, and the Assignee hereby accepts
such assignment from the Depositor.
 
(c)           Assignee agrees to be bound, as “Owner” (as such term is defined
in the Flow Servicing Agreement), by all of the terms, covenants and conditions
of the Flow Servicing Agreement relating to the Specified Mortgage Loans, and
from and after the date hereof, Assignee assumes for the benefit of each of
Assignor, Depositor and Servicer all of Assignor’s obligations as Owner
thereunder in respect of the Specified Mortgage Loans, and Assignor is released
from such obligations.
 
2.
Recognition of the Assignee.

 
From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby.  It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.
 
3.
Continuing Rights and Responsibilities.

 
(a)  Controlling Holder Rights.  The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:
 
 
Flow Servicing Agreement:

 
Section
 
Matter
     
11.20
 
Servicer Shall Provide Access and Information as Reasonably Required.
 
  
 

(b)           Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 
2

--------------------------------------------------------------------------------

 
 
 
Flow Servicing Agreement:

 
Section
 
Matter
     
Addendum I
  
Regulation AB Compliance Addendum

 
(c)           In addition, the Servicer agrees to furnish to the Assignor as
well as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:
 
 
Flow Servicing Agreement:

 
Section
         
11.09
 
Transfer of Accounts.
     
11.16
 
Statements to the Owner.
     
Subsection 2.04 of Addendum I
 
Servicer Compliance Statement.
     
Subsection 2.05 of Addendum I
  
Report on Assessment of Compliance and Attestation.

 
(d)           If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to
Assignee.  Assignor will provide thirty (30) days notice to the Servicer of any
such termination or a change in the identity of the Controlling Holder of which
Assignor has knowledge.
 
(e)           Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:
 
 
Flow Servicing Agreement:

 
Section
 
Matter
     
Clause (i) of the last paragraph of Section 11.13
 
Payment by Servicing Administrator for Opinion of Counsel
     
Last sentence of 11.14, with respect to Servicing Advances only
 
Payment of Servicing Advances to Servicer


 
3

--------------------------------------------------------------------------------

 


11.17
 
P&I Advances
     
11.25(b)
 
Funding of P& I Advances, including without limitation funding of Prepayment
Interest Shortfalls pursuant to the second paragraph of Section 11.15
     
11.25(c)
 
Funding of Servicing Advances
     
14.03
 
Payment of termination fees to Servicer
 
  
 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement.  In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing
Agreement.  Any failure of the Servicing Administrator to perform its
obligations under this Section 3(e) shall be an additional Event of Default
under the Flow Servicing Agreement, entitling the Assignee to terminate both the
Servicing Administrator and the Servicer in accordance with the terms of the
Flow Servicing Agreement.
 
(f)           The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.
 
(g)           The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.
 
(h)           If the Servicing Administrator exercises its right to terminate
the Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of
the Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.
 
(i)            No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2013, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)((2)(iii) of Regulation AB and
its compliance statement required under Item 1123 of Regulation AB.

 
4

--------------------------------------------------------------------------------

 
 
4.
Amendment to the Flow Servicing Agreement.

 
The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans.  The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.
 
5.
Representations and Warranties.

 
(a)        Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.
 
(b)        Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
 
6.
Continuing Effect.

 
Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms.  This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.
 
7.
Governing Law.

 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8.
Notices.

 
Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:
 
Assignor:  Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA  94941
Attention:  William Moliski


Assignee:  U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2012-1

 
5

--------------------------------------------------------------------------------

 
 
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.
 
9.
Counterparts.

 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10.
Definitions.

 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.
 
11.
Master Servicer.

 
The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee.  The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder.  Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia,
Maryland  21045)
Attention: Sequoia Mortgage Trust 2012-1
Email:  g=cts-spg-team-a-5@wellsfargo.com

 
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer.  Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.
 
The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:
 
Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account ##8386630, Sequoia Mortgage Trust 2012-1
Distribution Account

 
6

--------------------------------------------------------------------------------

 
 
12.
Rule 17g-5 Compliance.

 
The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-1” and an identification of the type of information being provided in the
body of such electronic mail.  The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider.  The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information
Provider.  None of the foregoing restrictions in this Section 12 prohibit or
restrict oral or written communications, or providing information, between the
Servicer, on the one hand, and any Rating Agency or NRSRO, on the other hand,
with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings it
assigns to the Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the
Servicer as a residential mortgage master, special or primary servicer, or (iii)
such Rating Agency’s or NRSRO’s evaluation of the Servicer’s servicing
operations in general; provided, however, that the Servicer shall not provide
any information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.
 
13.
Successors and Assigns.



Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement.  Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.
 
[remainder of page intentionally left blank]

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 

 
ASSIGNOR:
     
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
       
By:
   
Name:
   
Title:
         
DEPOSITOR:
     
SEQUOIA RESIDENTIAL FUNDING, INC.
       
By:
   
Name:
   
Title:
         
ASSIGNEE:
     
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Trustee
       
By:
   
Name:
   
Title:
         
SERVICER:
     
CENLAR FSB
       
By:
   
Name:
   
Title:
 


 
8

--------------------------------------------------------------------------------

 
 

 
SERVICING ADMINISTRATOR:
     
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
       
By:
   
Name:
   
Title:
 

 
Accepted and agreed to by:
     
MASTER SERVICER:
     
WELLS FARGO BANK, N.A.
     
By:
   
Name:
   
Title:
   

 
 
9

--------------------------------------------------------------------------------

 

EXHIBIT I
 
KEY
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
Servicer Number
Amortization Type
Lien Position
HELOC Indicator
Loan Purpose
1
1000383
0.002500
   
1000536
1
1050001815
2058601997
1
1
0
9
2
1000383
0.002500
   
1001863
2
1000001574
212044
1
1
0
7
3
1000383
0.002500
   
1000536
2
1050001571
2105600365
1
1
0
7
4
1000383
0.002500
   
1000536
1
1050001189
2039604549
1
1
0
9
5
1000383
0.002500
   
1008808
2
1650001624
6008684
1
1
0
9
6
1000383
0.002500
   
1000312
1
1300001182
1077462
1
1
0
9
7
1000383
0.002500
   
1008498
2
1150001401
503279849
1
1
0
7
8
1000383
0.002500
   
1000536
2
1050001194
2198600379
1
1
0
7
9
1000383
0.002500
   
1008498
2
1150001498
503294792
1
1
0
7
10
1000383
0.002500
   
1000312
2
1300001380
001082302
1
1
0
9
11
1000383
0.002500
   
1000536
1
1050001157
6014600293
1
1
0
7
12
1000383
0.002500
   
1000536
1
1050001167
3726600119
1
1
0
9
13
1000383
0.002500
   
1000312
2
1300001181
1076082
1
1
0
7
14
1000383
0.002500
   
1000536
2
1050001275
2046605421
1
1
0
7
15
1000383
0.002500
   
1000312
2
1300001221
001081295
1
1
0
7
16
1000383
0.002500
   
1000536
1
1050001155
3643602404
1
1
0
3
17
1000383
0.002500
   
1000536
2
1050001187
3052602876
1
1
0
9
18
1000383
0.002500
   
1000536
1
1050001117
3602601352
1
1
0
9
19
1000383
0.002500
   
1000536
1
1050001249
6005600186
1
1
0
9
20
1000383
0.002500
   
1000536
1
1050001256
2030601875
1
1
0
9
21
1000383
0.002500
   
1000536
1
1050001340
3052602909
1
1
0
9
22
1000383
0.002500
   
1000536
1
1050001092
6014600088
2
1
0
7
23
1000383
0.002500
   
1008498
2
1150001373
503260869
1
1
0
9
24
1000383
0.002500
   
1000536
2
1050001169
3726600244
1
1
0
7
25
1000383
0.002500
   
1008498
2
1150001400
503281720
1
1
0
3
26
1000383
0.002500
   
1008498
2
1150001395
503266350
1
1
0
9
27
1000383
0.002500
   
1000536
2
1050001307
20631100547
1
1
0
7
28
1000383
0.002500
   
1000536
1
1050001777
2027602195
2
1
0
7
29
1000383
0.002500
   
1000536
1
1050001254
21871100062
1
1
0
9
30
1000383
0.002500
   
1008498
2
1150001371
503283192
1
1
0
9
31
1000383
0.002500
   
1008498
2
1150001970
503278341
1
1
0
9
32
1000383
0.002500
   
1000536
1
1050001253
6005600275
1
1
0
9
33
1000383
0.002500
   
1000536
2
1050001168
3726600200
1
1
0
9
34
1000383
0.002500
   
1008498
2
1150001597
503275972
1
1
0
9
35
1000383
0.002500
   
1000536
1
1050001621
6005600235
1
1
0
9
36
1000383
0.002500
   
1008498
2
1150001383
503272061
1
1
0
9
37
1000383
0.002500
   
1000536
1
1050001433
3602601464
1
1
0
9
38
1000383
0.002500
   
1000312
2
1300001516
001080666
1
1
0
7
39
1000383
0.002500
   
1000312
1
1300001012
001070685
2
1
0
7
40
1000383
0.002500
   
1008498
2
1150001399
503260793
1
1
0
9
41
1000383
0.002500
   
1008498
2
1150001384
503273065
1
1
0
9
42
1000383
0.002500
   
1008498
2
1150001372
503234706
1
1
0
9
43
1000383
0.002500
   
1008498
2
1150001855
503335768
1
1
0
7
44
1000383
0.002500
   
1000536
1
1050001274
2198600438
1
1
0
9
45
1000383
0.002500
   
1008498
2
1150001417
503280657
1
1
0
7
46
1000383
0.002500
   
1000536
2
1050001063
2177600280
1
1
0
9
47
1000383
0.002500
   
1008498
2
1150001374
503276011
1
1
0
7
48
1000383
0.002500
   
1008498
2
1150001527
503285149
1
1
0
9
49
1000383
0.002500
   
1008498
2
1150001375
503278520
1
1
0
7
50
1000383
0.002500
   
1000536
1
1050001284
2108600297
1
1
0
9
51
1000383
0.002500
   
1008498
2
1150001378
503257737
1
1
0
3
52
1000383
0.002500
   
1000536
2
1050001115
20321100005
1
1
0
9
53
1000383
0.002500
   
1008498
2
1150001385
503273469
1
1
0
9
54
1000383
0.002500
   
1003970
2
1400001469
2011000462
1
1
0
7
55
1000383
0.002500
   
1008498
2
1150001402
503259752
1
1
0
9
56
1000383
0.002500
   
1008808
2
1650001511
6010270
1
1
0
9
57
1000383
0.002500
   
1000536
1
1050001317
21491100132
2
1
0
9
58
1000383
0.002500
   
1003970
2
1400001741
2011000933
1
1
0
3
59
1000383
0.002500
   
1008498
2
1150001503
503299399
1
1
0
9
60
1000383
0.002500
   
1000536
2
1050001195
3705600434
1
1
0
9
61
1000383
0.002500
   
1008498
2
1150001387
503273456
1
1
0
9
62
1000383
0.002500
   
1008498
2
1150001556
503273037
1
1
0
7
63
1000383
0.002500
   
1008498
2
1150001398
503255085
1
1
0
7
64
1000383
0.002500
   
1000536
1
      1050001227
      2218601128
1
1
0
7
65
1000383
0.002500
   
1008498
2
1150001397
503272937
1
1
0
9
66
1000383
0.002500
   
1000312
1
1300001270
001082241
2
1
0
7
67
1000383
0.002500
   
1008498
1
1150001632
503279768
2
1
0
9
68
1000383
0.002500
   
1008498
2
1150001481
503302762
1
1
0
7
69
1000383
0.002500
   
1008498
1
1150001694
503251726
2
1
0
7
70
1000383
0.002500
   
1001863
2
1000001642
224051
1
1
0
7
71
1000383
0.002500
   
1008498
2
1150001376
503256518
1
1
0
9
72
1000383
0.002500
   
1008498
2
1150001537
503279494
1
1
0
9
73
1000383
0.002500
   
1008498
2
1150001411
503281800
1
1
0
9
74
1000383
0.002500
   
1000536
2
1050001338
6005600286
1
1
0
7
75
1000383
0.002500
   
1008498
2
1150001517
503253990
1
1
0
9
76
1000383
0.002500
   
1008498
2
1150001899
503272246
1
1
0
9
77
1000383
0.002500
   
1008498
2
1150001755
503326005
1
1
0
7
78
1000383
0.002500
   
1000312
2
1300001580
001085417
1
1
0
7
79
1000383
0.002500
   
1003970
2
1400001850
2011001782
1
1
0
9
80
1000383
0.002500
   
1000312
2
1300001314
001081489
1
1
0
9
81
1000383
0.002500
   
1000536
2
1050001179
2001708341
1
1
0
9
82
1000383
0.002500
   
1000536
2
1050001094
2154601108
1
1
0
7
83
1000383
0.002500
   
1000536
2
1050001229
2154601170
1
1
0
9
84
1000383
0.002500
   
1000312
1
1300001283
001078858
1
1
0
3
85
1000383
0.002500
   
1000312
2
1300001174
001080934
1
1
0
9
86
1000383
0.002500
   
1000312
2
1300001211
001081407
1
1
0
9
87
1000383
0.002500
   
1000536
1
1050001750
2045701120
1
1
0
9
88
1000383
0.002500
   
1000536
1
1050001512
2051601642
2
1
0
7
89
1000383
0.002500
   
1000536
2
1050000963
2238600275
1
1
0
9
90
1000383
0.002500
   
1001863
2
1000001250
231027
1
1
0
9
91
1000383
0.002500
   
1001863
1
1000001251
231043
1
1
0
9
92
1000383
0.002500
   
1000536
1
1050001222
3651604471
1
1
0
7
93
1000383
0.002500
   
1000536
2
1050001758
3706601428
1
1
0
9
94
1000383
0.002500
   
1000536
1
1050001067
3707602678
2
1
0
9
95
1000383
0.002500
   
1008498
2
1150001681
503254794
1
1
0
3
96
1000383
0.002500
   
1008498
2
1150001486
503301258
1
1
0
9
97
1000383
0.002500
   
1008498
2
1150001768
503325948
1
1
0
7
98
1000383
0.002500
   
1008498
2
1150001888
503339764
1
1
0
7
99
1000383
0.002500
   
1008808
1
1650001458
6010180
1
1
0
9
100
1000383
0.002500
   
1008808
2
1650001762
8000383
1
1
0
9

 
KEY
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
1
         
1
4
0
     
0.00
2
         
1
4
0
     
0.00
3
         
1
4
0
     
0.00
4
         
1
4
0
     
0.00
5
         
1
4
0
     
0.00
6
         
1
4
0
     
0.00
7
         
2
4
0
     
0.00
8
         
1
4
0
     
0.00
9
         
1
4
0
     
0.00
10
         
1
0
0
     
0.00
11
         
1
4
0
     
0.00
12
         
1
0
0
     
0.00
13
         
1
4
0
     
0.00
14
         
1
4
0
     
0.00
15
         
1
0
0
     
0.00
16
         
1
0
0
     
0.00
17
         
1
0
0
     
0.00
18
         
1
0
0
     
0.00
19
         
1
0
0
     
0.00
20
         
1
0
0
     
0.00
21
         
1
0
0
     
0.00
22
         
1
4
0
     
0.00
23
         
2
4
0
     
0.00
24
         
1
0
0
     
0.00
25
         
4
4
0
     
0.00
26
         
2
4
0
     
0.00
27
         
1
4
0
     
0.00
28
         
1
4
0
     
0.00
29
         
1
4
0
     
70000.00
30
         
2
4
0
     
0.00
31
         
4
0
0
     
0.00
32
         
1
4
0
     
0.00
33
         
1
0
0
     
0.00
34
         
4
0
0
     
0.00
35
         
1
4
0
     
0.00
36
         
2
0
0
     
0.00
37
         
1
4
0
     
0.00
38
         
1
4
0
     
0.00
39
         
1
4
0
     
0.00
40
         
2
0
0
     
0.00
41
         
4
4
0
     
0.00
42
         
4
0
0
     
0.00
43
         
4
4
0
     
0.00
44
         
1
0
0
     
301775.00
45
         
4
0
0
     
0.00
46
         
1
4
0
     
0.00
47
         
4
0
0
     
0.00
48
         
4
0
0
     
0.00
49
         
4
0
0
     
0.00
50
         
1
0
0
     
0.00
51
         
4
0
0
     
0.00
52
         
1
0
0
     
0.00
53
         
4
0
0
     
0.00
54
         
1
4
0
     
0.00
55
         
4
0
0
     
0.00
56
         
1
0
0
     
0.00
57
         
1
0
0
     
300000.00
58
         
1
0
0
     
0.00
59
         
4
0
0
     
0.00
60
         
1
4
0
     
0.00
61
         
4
0
0
     
0.00
62
         
2
0
0
     
0.00
63
         
4
4
0
     
0.00
64
         
1
0
0
     
0.00
65
         
4
0
0
     
0.00
66
         
1
0
0
     
0.00
67
         
4
0
0
     
0.00
68
         
4
4
0
     
0.00
69
         
4
0
0
     
0.00
70
         
1
4
0
     
0.00
71
         
4
0
0
     
0.00
72
         
4
0
0
     
0.00
73
         
4
4
0
     
0.00
74
         
1
4
0
     
0.00
75
         
4
4
0
     
0.00
76
         
4
0
0
     
0.00
77
         
2
4
0
     
0.00
78
         
1
4
0
     
0.00
79
         
1
0
0
     
0.00
80
         
1
4
0
     
0.00
81
         
1
0
0
     
0.00
82
         
1
4
0
     
0.00
83
         
1
0
0
     
500000.00
84
         
1
0
0
     
0.00
85
         
1
0
0
     
0.00
86
         
1
0
0
     
0.00
87
         
1
4
0
     
0.00
88
         
1
0
0
     
0.00
89
         
1
0
0
     
0.00
90
         
1
4
0
     
0.00
91
         
1
4
0
     
0.00
92
         
1
0
0
     
0.00
93
         
1
0
0
     
250000.00
94
         
1
4
0
     
0.00
95
         
2
4
0
     
0.00
96
         
4
0
0
     
0.00
97
         
4
4
0
     
0.00
98
         
4
4
0
     
0.00
99
         
1
4
0
     
0.00
100
         
1
0
0
     
0.00

 
KEY
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
1
 
20111019
     435500.00
0.037500
180
180
      20111201
1
0
0
 
431882.13
2
 
20111010
445000.00
0.046250
360
360
20111201
1
0
0
 
443855.88
3
 
20110916
482400.00
0.048750
360
360
20111101
1
0
0
 
480613.31
4
 
20110921
485000.00
0.038750
180
180
20111101
1
0
0
 
479007.60
5
 
20110928
486500.00
0.051250
360
360
20111101
1
0
0
 
482622.58
6
 
20110822
490000.00
0.041250
180
180
20111001
1
0
0
 
482075.80
7
 
20110923
500000.00
0.048750
360
360
20111101
1
0
0
 
498148.12
8
 
20110824
508000.00
0.046250
360
360
20111001
1
0
0
 
505369.20
9
 
20111004
508000.00
0.047500
360
360
20111201
1
0
0
 
506719.19
10
 
20110916
510000.00
0.048750
360
360
20111101
1
0
0
 
508111.10
11
 
20110805
530800.00
0.047500
180
180
20111001
1
0
0
 
522641.13
12
 
20110819
536250.00
0.036250
180
180
20111001
1
0
0
 
527222.64
13
 
20110819
542500.00
0.047500
360
360
20111001
1
0
0
 
539753.57
14
 
20110915
546400.00
0.047500
360
360
20111101
1
0
0
 
544329.48
15
 
20110923
546800.00
0.048750
360
360
20111101
1
0
0
 
544628.93
16
 
20110826
555000.00
0.038750
180
180
20111001
1
0
0
 
545842.15
17
 
20110907
560000.00
0.047500
360
360
20111101
1
0
0
 
557877.94
18
 
20110926
566175.00
0.045000
180
180
20111101
1
0
0
 
559526.00
19
 
20110524
590000.00
0.041250
180
180
20110701
1
0
0
 
561133.49
20
 
20110926
572000.00
0.037500
180
180
20111101
1
0
0
 
562851.72
21
 
20110923
575500.00
0.037500
180
180
20111101
1
0
0
 
567502.58
22
 
20110727
578250.00
0.032500
360
360
20110901
1
0
0
 
573466.24
23
 
20110919
580000.00
0.052500
360
360
20111101
1
0
0
 
577050.67
24
 
20110808
586800.00
0.048750
360
360
20111001
1
0
0
 
583896.31
25
 
20110914
591000.00
0.047500
360
360
20111101
1
0
0
 
588578.53
26
 
20110912
603750.00
0.047500
360
360
20111101
1
0
0
 
601462.15
27
 
20110915
612000.00
0.047500
360
360
20111101
1
0
0
 
609680.90
28
 
20111006
622400.00
0.035000
360
360
20111201
1
0
0
 
620438.11
29
 
20111003
628000.00
0.038750
180
180
20111201
1
0
0
 
622835.51
30
 
20110923
660000.00
0.046250
360
360
20111101
1
0
0
 
655073.23
31
 
20111031
668000.00
0.045000
360
360
20120101
1
0
0
 
667120.34
32
 
20111003
677000.00
0.038750
180
180
20111201
1
0
0
 
671432.54
33
 
20110819
680000.00
0.047500
360
360
20111001
1
0
0
 
676557.50
34
 
20111003
681600.00
0.048750
360
360
20111101
1
0
0
 
679075.54
35
 
20110926
690000.00
0.038750
180
180
20111101
1
0
0
 
681474.72
36
 
20110914
690000.00
0.048750
360
360
20111101
1
0
0
 
683415.92
37
 
20110928
700000.00
0.037500
180
180
20111101
1
0
0
 
691263.58
38
 
20111010
700000.00
0.048750
360
360
20111201
1
0
0
 
698275.08
39
 
20110915
716000.00
0.042500
360
360
20111101
1
0
0
 
713030.13
40
 
20110906
717000.00
0.046250
360
360
20111101
1
0
0
 
714139.56
41
 
20110923
733000.00
0.048750
360
360
20111101
1
0
0
 
730285.13
42
 
20111006
760000.00
0.052500
360
360
20111201
1
0
0
 
758252.69
43
 
20111028
762350.00
0.050000
360
360
20111201
1
0
0
 
760514.18
44
 
20110922
780000.00
0.036250
180
180
20111101
1
0
0
 
769411.60
45
 
20110901
780000.00
0.053750
360
360
20111101
1
0
0
 
777366.05
46
 
20110826
785000.00
0.045000
360
360
20111001
1
0
0
 
779918.05
47
 
20110916
791250.00
0.045000
360
360
20111101
1
0
0
 
788112.38
48
 
20111026
795000.00
0.048750
360
360
20111201
1
0
0
 
793040.99
49
 
20110830
800000.00
0.046250
360
360
20111001
1
0
0
 
795856.97
50
 
20111005
813450.00
0.037500
180
180
20111201
1
0
0
 
806492.34
51
 
20110928
824000.00
0.047500
360
360
20111101
1
0
0
 
820877.55
52
 
20110915
826000.00
0.050000
360
360
20111101
1
0
0
 
821878.12
53
 
20110926
828500.00
0.051250
360
360
20111101
1
0
0
 
825569.47
54
 
20110907
850000.00
0.047500
360
360
20111101
1
0
0
 
846779.02
55
 
20110902
870000.00
0.053750
360
360
20111101
1
0
0
 
867062.26
56
 
20111012
875000.00
0.048750
360
360
20111201
1
0
0
 
872843.87
57
 
20111013
887000.00
0.035000
360
360
20111201
1
0
0
 
874982.50
58
 
20111011
892000.00
0.046250
360
360
20111201
1
0
0
 
889699.17
59
 
20111107
892000.00
0.047500
360
360
20120101
1
0
0
 
890877.74
60
 
20110826
920000.00
0.046250
360
360
20111001
1
0
0
 
914666.20
61
 
20110919
923000.00
0.047500
360
360
20111101
1
0
0
 
919502.38
62
 
20111012
945000.00
0.048750
360
360
20111201
1
0
0
 
942671.36
63
 
20110912
980000.00
0.052500
360
360
20111101
1
0
0
 
969104.25
64
 
20110927
999900.00
0.038750
180
180
20111101
1
0
0
 
987545.74
65
 
20110912
992000.00
0.047500
360
360
20111101
1
0
0
 
987613.21
66
 
20110829
1000000.00
0.030000
360
360
20111001
1
0
0
 
993110.06
67
 
20110921
1000000.00
0.042500
360
360
20111101
1
0
0
 
995852.15
68
 
20110923
1000000.00
0.047500
360
360
20111101
1
0
0
 
996211.64
69
 
20111026
999900.00
0.046250
360
360
20111201
1
0
0
 
997320.84
70
 
20111011
1000000.00
0.046250
360
360
20111201
1
0
0
 
997420.58
71
 
20110909
1000000.00
0.048750
360
360
20111101
1
0
0
 
996296.25
72
 
20110912
1000000.00
0.043750
360
360
20111101
1
0
0
 
995944.19
73
 
20110927
1050000.00
0.050000
360
360
20111201
1
0
0
 
1047471.48
74
 
20110916
1080000.00
0.048750
360
360
20111101
1
0
0
 
1075999.95
75
 
20110902
1130000.00
0.048750
360
360
20111101
1
0
0
 
1122896.90
76
 
20111026
1147000.00
0.053750
360
360
20111201
1
0
0
 
1144423.98
77
 
20111025
1155000.00
0.048750
360
360
20111201
1
0
0
 
1152153.89
78
 
20111005
1176000.00
0.047500
360
360
20111201
1
0
0
 
1173035.00
79
 
20111110
1271702.00
0.046250
360
360
20120101
1
0
0
 
1270065.03
80
 
20110930
1500000.00
0.047500
360
360
20111101
1
0
0
 
1493921.58
81
 
20110926
1818750.00
0.048750
360
360
20111101
1
0
0
 
1812013.82
82
 
20110829
1950000.00
0.048750
360
360
20111001
1
0
0
 
1930350.65
83
 
20110929
2000000.00
0.046250
360
360
20111101
1
0
0
 
1992246.82
84
 
20111019
820000.00
0.038750
180
180
20111201
1
0
0
 
813256.57
85
 
20110914
507000.00
0.050000
360
360
20111101
1
0
0
 
505164.80
86
 
20110926
525000.00
0.047500
360
360
20111101
1
0
0
 
523010.57
87
 
20111025
581950.00
0.038750
180
180
20111201
1
0
0
 
577164.21
88
 
20111014
826000.00
0.035000
360
360
20111201
1
0
0
 
823396.33
89
 
20110815
1844500.00
0.048750
360
360
20111001
1
0
0
 
1835372.70
90
 
20111020
800000.00
0.048750
360
360
20111201
1
0
0
 
798028.66
91
 
20111024
640000.00
0.036250
180
180
20111201
1
0
0
 
634374.27
92
 
20110914
500000.00
0.041250
180
180
20111101
1
0
0
 
493945.97
93
 
20110916
1114000.00
0.047500
360
360
20111101
1
0
0
 
1109778.64
94
 
20110817
671000.00
0.033750
360
360
20111001
1
0
0
 
666664.63
95
 
20111103
864000.00
0.048750
360
360
20120101
1
0
0
 
862937.64
96
 
20111103
1388500.00
0.048750
360
360
20120101
1
0
0
 
1386792.72
97
 
20111108
580000.00
0.053750
360
360
20120101
1
0
0
 
579350.09
98
 
20111109
763000.00
0.045000
360
360
20120101
1
0
0
 
761995.24
99
 
20111017
1290000.00
0.038750
180
180
20111201
1
0
0
 
1279391.41
100
 
20111025
758000.00
0.051250
360
360
20111201
1
0
0
 
756216.36

 
KEY
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
1
0.037500
3167.05
20120101
0
0
             
2
0.046250
2287.92
20120101
0
0
             
3
0.048750
2552.90
20120101
0
0
             
4
0.038750
3557.18
20120101
0
0
             
5
0.051250
2648.93
20120101
0
0
             
6
0.041250
3655.24
20120101
0
0
             
7
0.048750
2646.04
20120101
0
0
             
8
0.046250
2611.83
20120101
0
0
             
9
0.047500
2649.97
20120101
0
0
             
10
0.048750
2698.96
20120101
0
0
             
11
0.047500
4128.73
20120101
0
0
             
12
0.036250
3866.56
20120101
0
0
             
13
0.047500
2829.94
20120101
0
0
             
14
0.047500
2850.28
20120101
0
0
             
15
0.048750
2893.71
20120101
0
0
             
16
0.038750
4070.59
20120101
0
0
             
17
0.047500
2921.23
20120101
0
0
             
18
0.045000
4331.20
20120101
0
0
             
19
0.041250
4401.21
20120101
0
0
             
20
0.037500
4159.71
20120101
0
0
             
21
0.037500
4185.17
20120101
0
0
             
22
0.032500
2516.58
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
23
0.052500
3202.78
20120101
0
0
             
24
0.048750
3105.39
20120101
0
0
             
25
0.047500
3082.94
20120101
0
0
             
26
0.047500
3149.45
20120101
0
0
             
27
0.047500
3192.48
20120101
0
0
             
28
0.035000
2794.85
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
29
0.038750
4606.00
20120101
0
0
             
30
0.046250
3393.32
20120101
0
0
             
31
0.045000
3384.66
20120101
0
0
             
32
0.038750
4965.39
20120101
0
0
             
33
0.047500
3547.20
20120101
0
0
             
34
0.048750
3607.08
20120101
0
0
             
35
0.038750
5060.73
20120101
0
0
             
36
0.048750
3651.54
20120101
0
0
             
37
0.037500
5090.56
20120101
0
0
             
38
0.048750
3704.46
20120101
0
0
             
39
0.042500
3522.29
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
40
0.046250
3686.38
20120101
0
0
             
41
0.048750
3879.10
20120101
0
0
             
42
0.052500
4196.75
20120101
0
0
             
43
0.050000
4092.46
20120101
0
0
             
44
0.036250
5624.09
20120101
0
0
             
45
0.053750
4367.78
20120101
0
0
             
46
0.045000
3977.48
20120101
0
0
             
47
0.045000
4009.15
20120101
0
0
             
48
0.048750
4207.21
20120101
0
0
             
49
0.046250
4113.12
20120101
0
0
             
50
0.037500
5915.59
20120101
0
0
             
51
0.047500
4298.37
20120101
0
0
             
52
0.050000
4434.15
20120101
0
0
             
53
0.051250
4511.07
20120101
0
0
             
54
0.047500
4434.00
20120101
0
0
             
55
0.053750
4871.75
20120101
0
0
             
56
0.048750
4630.57
20120101
0
0
             
57
0.035000
3983.03
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
58
0.046250
4586.12
20120101
0
0
             
59
0.047500
4653.09
20120101
0
0
             
60
0.046250
4730.08
20120101
0
0
             
61
0.047500
4814.81
20120101
0
0
             
62
0.048750
5001.02
20120101
0
0
             
63
0.052500
5411.60
20120101
0
0
             
64
0.038750
7333.66
20120101
0
0
             
65
0.047500
5174.74
20120101
0
0
             
66
0.030000
4216.04
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
67
0.042500
4919.40
20120101
0
39
30
0.022500
3
0.001250
120
0.050000
0.050000
68
0.047500
5216.47
20120101
0
0
             
69
0.046250
5140.88
20120101
0
39
45
0.022500
3
0.001250
120
0.050000
0.050000
70
0.046250
5141.40
20120101
0
0
             
71
0.048750
5292.08
20120101
0
0
             
72
0.043750
4992.85
20120101
0
0
             
73
0.050000
5636.63
20120101
0
0
             
74
0.048750
5715.45
20120101
0
0
             
75
0.048750
5980.05
20120101
0
0
             
76
0.053750
6422.87
20120101
0
0
             
77
0.048750
6112.36
20120101
0
0
             
78
0.047500
6134.57
20120101
0
0
             
79
0.046250
6538.32
20120101
0
0
             
80
0.047500
7824.71
20120101
0
0
             
81
0.048750
9624.97
20120101
0
0
             
82
0.048750
319.56
20120101
0
0
             
83
0.046250
282.79
20120101
0
0
             
84
0.038750
6014.20
20120101
0
0
             
85
0.050000
2721.69
20120101
0
0
             
86
0.047500
2738.65
20120101
0
0
             
87
0.038750
4268.25
20120101
0
0
             
88
0.035000
3709.11
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
89
0.048750
9761.25
20120101
0
0
             
90
0.048750
4233.67
20120101
0
0
             
91
0.036250
4614.64
20120101
0
0
             
92
0.041250
3729.84
20120101
0
0
             
93
0.047500
5811.15
20120101
0
0
             
94
0.033750
2966.47
20120101
0
39
45
0.022500
3
0.001250
60
0.050000
0.050000
95
0.048750
4572.36
20120101
0
0
             
96
0.048750
7348.06
20120101
0
0
             
97
0.053750
3247.83
20120101
0
0
             
98
0.045000
3866.01
20120101
0
0
             
99
0.038750
9461.37
20120101
0
0
             
100
0.051250
4127.21
20120101
0
0
             

 
KEY
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
1
                           
2
                           
3
                           
4
                           
5
                           
6
                           
7
                           
8
                           
9
                           
10
                           
11
                           
12
                           
13
                           
14
                           
15
                           
16
                           
17
                           
18
                           
19
                           
20
                           
21
                           
22
12
0.020000
0.020000
0.082500
0.022500
                 
23
                           
24
                           
25
                           
26
                           
27
                           
28
12
0.020000
0.020000
0.085000
0.022500
                 
29
                           
30
                           
31
                           
32
                           
33
                           
34
                           
35
                           
36
                           
37
                           
38
                           
39
12
0.020000
0.020000
0.092500
0.022500
                 
40
                           
41
                           
42
                           
43
                           
44
                           
45
                           
46
                           
47
                           
48
                           
49
                           
50
                           
51
                           
52
                           
53
                           
54
                           
55
                           
56
                           
57
12
0.020000
0.020000
0.085000
0.022500
                 
58
                           
59
                           
60
                           
61
                           
62
                           
63
                           
64
                           
65
                           
66
12
0.020000
0.020000
0.080000
0.022500
                 
67
12
0.020000
0.020000
0.092500
0.022500
                 
68
                           
69
12
0.020000
0.020000
0.096250
0.022500
                 
70
                           
71
                           
72
                           
73
                           
74
                           
75
                           
76
                           
77
                           
78
                           
79
                           
80
                           
81
                           
82
                           
83
                           
84
                           
85
                           
86
                           
87
                           
88
6
0.020000
0.020000
0.085000
0.022500
                 
89
                           
90
                           
91
                           
92
                           
93
                           
94
6
0.020000
0.020000
0.083750
0.022500
                 
95
                           
96
                           
97
                           
98
                           
99
                           
100
                           

 
KEY
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
1
                           
2
                           
3
                           
4
                           
5
                           
6
                           
7
                           
8
                           
9
                           
10
                           
11
                           
12
                           
13
                           
14
                           
15
                           
16
                           
17
                           
18
                           
19
                           
20
                           
21
                           
22
12
0.020000
0.020000
0.082500
0.022500
                 
23
                           
24
                           
25
                           
26
                           
27
                           
28
12
0.020000
0.020000
0.085000
0.022500
                 
29
                           
30
                           
31
                           
32
                           
33
                           
34
                           
35
                           
36
                           
37
                           
38
                           
39
12
0.020000
0.020000
0.092500
0.022500
                 
40
                           
41
                           
42
                           
43
                           
44
                           
45
                           
46
                           
47
                           
48
                           
49
                           
50
                           
51
                           
52
                           
53
                           
54
                           
55
                           
56
                           
57
12
0.020000
0.020000
0.085000
0.022500
                 
58
                           
59
                           
60
                           
61
                           
62
                           
63
                           
64
                           
65
                           
66
12
0.020000
0.020000
0.080000
0.022500
                 
67
12
0.020000
0.020000
0.092500
0.022500
                 
68
                           
69
12
0.020000
0.020000
0.096250
0.022500
                 
70
                           
71
                           
72
                           
73
                           
74
                           
75
                           
76
                           
77
                           
78
                           
79
                           
80
                           
81
                           
82
                           
83
                           
84
                           
85
                           
86
                           
87
                           
88
6
0.020000
0.020000
0.085000
0.022500
                 
89
                           
90
                           
91
                           
92
                           
93
                           
94
6
0.020000
0.020000
0.083750
0.022500
                 
95
                           
96
                           
97
                           
98
                           
99
                           
100
                           

 
KEY
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
1
0
27
9
1
             
812
2
1.8
 
0
1
             
809
3
2.08
 
0
1
             
720
4
29
18
8
1
             
802
5
12
11
18.6
1
             
765
6
2
 
6
1
             
819
7
6
 
0
1
             
748
8
0.01
 
0
1
             
793
9
0
 
0
1
             
777
10
17
3
2
1
             
806
11
2
0
0
1
             
792
12
13.58
 
10
1
             
742
13
12
 
0
1
             
748
14
9
 
0
1
             
791
15
17
 
0
1
             
783
16
21
 
1.1
1
             
804
17
18.5
 
4
1
             
750
18
21
 
14
1
             
797
19
18
 
8
1
20111205
           
796
20
20
 
8
1
             
781
21
16
8
1.5
1
             
793
22
9.05
12
0
1
20111205
           
765
23
6
5
6
1
             
742
24
9.1
 
0
1
             
779
25
0
 
3
1
             
745
26
0
 
5
1
             
765
27
10.67
14
0
1
             
755
28
24.4
 
0
1
             
717
29
1.47
 
1.42
1
             
765
30
6
 
8
1
             
793
31
0
 
11
1
             
711
32
0
 
5
1
             
716
33
16.5
 
4
1
             
786
34
3
 
1
1
             
767
35
5
 
6
1
             
779
36
0
 
4
1
             
813
37
3.5
 
2
1
             
791
38
9
 
0
1
             
784
39
2.83
10
0
1
             
780
40
0
 
2
1
             
710
41
0
 
0
1
             
778
42
0
 
3
1
             
786
43
0
3
0
1
             
788
44
6.67
 
5
1
             
786
45
0
6
0
1
             
743
46
15
 
1
1
             
768
47
0
 
0
1
             
752
48
0
 
16
1
             
755
49
0
 
0
1
             
792
50
25
 
4
1
             
750
51
0
2
0
1
             
753
52
13
 
4
1
             
726
53
0
 
4
1
             
812
54
0
 
0
1
             
707
55
0
 
3
1
             
757
56
24
 
24
1
             
796
57
50.42
 
27.08
1
             
808
58
6
15
6
1
             
727
59
0
 
2
1
             
766
60
13.9
4
5.5
1
             
773
61
0
 
2
1
             
785
62
0
 
0
1
             
731
63
9
0
0
1
             
768
64
15
 
0
1
             
775
65
9
 
1
1
             
778
66
19
 
0
1
             
802
67
3
 
1
1
             
797
68
0
19
0
1
             
720
69
0
6
0
1
             
705
70
21
 
0
1
             
774
71
3
 
3
1
             
753
72
0
 
9
1
             
782
73
0
 
1
1
             
757
74
0.6
 
0
1
             
787
75
9
 
8
1
             
726
76
0
6
8
1
             
795
77
0
 
0
1
             
782
78
7
6
0
1
             
755
79
0
7
11
1
             
788
80
16
 
0.5
1
             
799
81
30
 
18
1
             
776
82
6.8
29
0
1
             
780
83
17
 
8
1
             
778
84
20
 
5
1
             
736
85
2
13
0.8
1
             
798
86
10
 
4
1
             
775
87
5
 
5
1
             
797
88
27.2
 
0
1
             
800
89
2.5
 
0.08
1
             
775
90
10
 
1.9
1
             
814
91
5
 
3.5
1
             
773
92
0
 
0
1
             
781
93
6.8
 
1.4
1
             
781
94
3.75
 
0.75
1
             
770
95
4
 
4
1
             
745
96
26
 
4
1
             
792
97
6
 
0
1
             
763
98
6
3
0
1
             
797
99
6.2
 
6
1
             
788
100
10.5
 
0.01
1
             
761

 
KEY
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
Months Bankruptcy
1
                     
000000000000
 
2
                     
000000000000
 
3
                     
000000000000
 
4
                     
000000000000
 
5
                     
000000000000
 
6
                     
000000000000
 
7
                     
000000000000
 
8
                     
000000000000
 
9
                     
000000000000
 
10
                     
000000000000
 
11
                     
000000000000
 
12
                     
000000000000
 
13
                     
000000000000
 
14
                     
000000000000
 
15
                     
000000000000
 
16
                     
000000000000
 
17
                     
000000000000
 
18
                     
000000000000
 
19
755
 
3
               
000000000000
 
20
                     
000000000000
 
21
                     
000000000000
 
22
747
 
3
               
000000000000
 
23
                     
000000000000
 
24
                     
000000000000
 
25
                     
000000000000
 
26
                     
000000000000
 
27
                     
000000000000
 
28
                     
000000000000
 
29
                     
000000000000
 
30
                     
000000000000
 
31
                     
000000000000
 
32
                     
000000000000
 
33
                     
000000000000
 
34
                     
000000000000
 
35
                     
000000000000
 
36
                     
000000000000
 
37
                     
000000000000
 
38
                     
000000000000
 
39
                     
000000000000
 
40
                     
000000000000
 
41
                     
000000000000
 
42
                     
000000000000
 
43
                     
000000000000
 
44
                     
000000000000
 
45
                     
000000000000
 
46
                     
000000000000
 
47
                     
000000000000
 
48
                     
000000000000
 
49
                     
000000000000
 
50
                     
000000000000
 
51
                     
000000000000
 
52
                     
000000000000
 
53
                     
000000000000
 
54
                     
000000000000
 
55
                     
000000000000
 
56
                     
000000000000
 
57
                     
000000000000
 
58
                     
000000000000
 
59
                     
000000000000
 
60
                     
000000000000
 
61
                     
000000000000
 
62
                     
000000000000
 
63
                     
000000000000
 
64
                     
000000000000
 
65
                     
000000000000
 
66
                     
000000000000
 
67
                     
000000000000
 
68
                     
000000000000
 
69
                     
000000000000
 
70
                     
000000000000
 
71
                     
000000000000
 
72
                     
000000000000
 
73
                     
000000000000
 
74
                     
000000000000
 
75
                     
000000000000
 
76
                     
000000000000
 
77
                     
000000000000
 
78
                     
000000000000
 
79
                     
000000000000
 
80
                     
000000000000
 
81
                     
000000000000
 
82
                     
000000000000
 
83
                     
000000000000
 
84
                     
000000000000
 
85
                     
000000000000
 
86
                     
000000000000
 
87
                     
000000000000
 
88
                     
000000000000
 
89
                     
000000000000
 
90
                     
000000000000
 
91
                     
000000000000
 
92
                     
000000000000
 
93
                     
000000000000
 
94
                     
000000000000
 
95
                     
000000000000
 
96
                     
000000000000
 
97
                     
000000000000
 
98
                     
000000000000
 
99
                     
000000000000
 
100
                     
000000000000
 

 
KEY
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
Borrower Asset
Verification
1
 
0
29904
4437.31
0
29904.12
34341.43
1
5
 
3
 
4
2
 
10833.33
 
0
 
10833.33
10833.33
1
5
 
3
 
4
3
 
19250
 
0
 
19250
19250
1
5
 
3
 
4
4
 
6460.86
3400
150
0
9860.86
10010.86
1
5
 
3
 
4
5
 
6390
8637
0
0
15027
15027
1
5
 
3
 
4
6
 
14008.32
 
661
 
14008.32
14669.32
1
5
 
3
 
4
7
 
19900.25
 
0
 
19900.25
19900.25
1
5
 
3
 
4
8
 
16666.67
 
0
 
16666.67
16666.67
1
5
 
3
 
4
9
 
18250
 
0
 
18250
18250
1
5
 
3
 
3
10
 
15165.89
902
-262.63
0
16067.89
15805.26
1
5
 
3
 
4
11
 
9583.34
7917
0
0
17500.02
17500.02
1
5
 
3
 
4
12
 
0
 
54148
 
0
54148
1
5
 
3
 
4
13
 
10485.5
 
0
 
10485.5
10485.5
1
5
 
3
 
4
14
 
23852
 
0
 
23852
23852
1
5
 
3
 
4
15
 
51074
 
2548
 
51074
53622
1
5
 
3
 
4
16
 
25367.92
 
0
 
25367.92
25367.92
1
5
 
3
 
4
17
 
58142.45
 
0
 
58142.45
58142.45
1
5
 
3
 
4
18
 
18563
 
1977
 
18563
20540
1
5
 
3
 
4
19
 
0
0
10457.38
10605
0
21062.51
1
5
 
3
 
3
20
 
20454
27346
0
0
47800
47800
1
5
 
3
 
4
21
 
10751.25
7920
52.67
-2716
18671.25
16008
1
5
 
3
 
4
22
 
11799.99
12917
0
0
24716.66
24716.66
1
5
 
3
 
4
23
 
28545.84
0
0
0
28545.84
28545.84
1
5
 
3
 
4
24
 
14249.99
 
0
 
14249.99
14249.99
1
5
 
3
 
4
25
 
18335.2
 
0
 
18335.2
18335.2
1
5
 
3
 
3
26
 
25000.02
 
0
 
25000.02
25000.02
1
5
 
3
 
4
27
 
0
4767
16269
0
4766.67
21035.67
1
5
 
3
 
4
28
 
15416.66
 
1542.01
 
15416.66
16958.67
1
5
 
3
 
4
29
 
43750
0
-355
-484
43750.08
42911.08
1
5
 
3
 
4
30
 
16157.08
0
0
0
16157.08
16157.08
1
5
 
3
 
4
31
 
13000
0
5802
1906
13000
20708
1
5
 
3
 
4
32
 
0
 
57950
 
0
57950
1
5
 
3
 
4
33
 
7083.34
5955
0
0
13038.17
13038.17
1
5
 
3
 
4
34
 
14642.85
0
0
0
14642.85
14642.85
1
5
 
3
 
4
35
 
20320
10381
0
0
30701
30701
1
5
 
3
 
4
36
 
14105.83
 
0
 
14105.83
14105.83
1
5
 
3
 
4
37
 
17672
 
0
 
17672
17672
1
5
 
3
 
4
38
 
17410.92
 
3889.05
 
17410.92
21299.97
1
5
 
3
 
4
39
 
12595
6485
2364.34
0
19080.01
21444.35
1
5
 
3
 
4
40
 
138883.21
 
0
 
     138883.21
      138883.21
1
5
 
3
 
4
41
 
18566.17
0
0
0
18566.17
18566.17
1
5
 
3
 
4
42
 
19564
0
0
 
19564
19564
1
5
 
3
 
4
43
 
20155.84
 
0
 
20155.84
20155.84
1
5
 
3
 
4
44
 
25714.92
 
-3770.58
 
25714.92
21944.34
1
5
 
2
 
4
45
 
23036.25
 
0
 
23036.25
23036.25
1
5
 
3
 
4
46
 
19276
 
0
 
19276
19276
1
5
 
3
 
4
47
 
20258.28
6626.53
0
0
26884.81
26884.81
1
5
 
3
 
4
48
 
18176.17
0
0
0
18176.17
18176.17
1
5
 
3
 
4
49
 
26624
 
0
 
26624
26624
1
5
 
3
 
4
50
 
23433.32
23433
5897.15
2148
46866.64
54911.79
1
5
 
3
 
4
51
 
10404.83
10232.5
0
0
20637.33
20637.33
1
5
 
3
 
4
52
 
13892
 
0
 
13892
13892
1
5
 
3
 
4
53
 
0
0
28666.53
858.9
0
29525.43
1
5
 
3
 
4
54
 
55614
0
0
0
55614
55614
1
5
 
3
 
3
55
 
53839
5633
1076
0
59472
60548
1
5
 
3
 
4
56
 
8200
 
7170
 
8200
15370
1
5
 
3
 
4
57
 
32916.67
 
0
 
32916.67
32916.67
1
5
 
3
 
4
58
 
16666.67
23483
0
0
40149.67
40149.67
1
5
 
3
 
4
59
 
51069
 
0
 
51069
51069
1
5
 
3
 
4
60
 
19833.34
14166
0
0
33999.34
33999.34
1
5
 
3
 
4
61
 
16905.99
0
0
0
16905.99
16905.99
1
5
 
3
 
4
62
 
77248.33
 
0
 
77248.33
77248.33
1
5
 
3
 
4
63
 
20833.33
8583.34
0
0
29416.67
29416.67
1
5
 
3
 
4
64
 
0
 
20868.08
 
0
20868.08
1
5
 
3
 
4
65
 
0
 
31502
 
0
31502
1
5
 
3
 
4
66
 
13132.49
 
14842.16
 
13132.49
27974.65
1
5
 
3
 
4
67
 
12366.67
12904.1
0
0
25270.77
25270.77
1
5
 
3
 
4
68
 
63351.83
 
0
 
63351.83
63351.83
1
5
 
3
 
4
69
 
22083
 
38750
 
22083
60833
1
5
 
3
 
4
70
 
21416.66
 
6316.33
 
21416.66
27732.99
1
5
 
3
 
4
71
 
4166.67
0
27097.41
0
4166.67
31264.08
1
5
 
3
 
4
72
 
28947.5
 
0
 
28947.5
28947.5
1
5
 
3
 
4
73
 
47970.76
0
0
0
47970.76
47970.76
1
5
 
3
 
4
74
 
20833.33
 
0
 
20833.33
20833.33
1
5
 
3
 
4
75
 
63694.38
 
0
 
63694.38
63694.38
1
5
 
3
 
3
76
 
36241
 
0
 
36241
36241
1
5
 
3
 
3
77
 
83728.33
0
0
0
83728.33
83728.33
1
5
 
3
 
4
78
 
24638.46
10948
3333
-2445
35586.46
36474.46
1
5
 
3
 
4
79
 
41666.67
0
0
0
41666.67
41666.67
1
5
 
3
 
4
80
 
38560
 
-44
 
38560
38516
1
5
 
3
 
3
81
 
0
 
59613
 
0
59613
1
5
 
3
 
4
82
 
18333.33
5892
15414
0
24225.66
39639.66
1
5
 
3
 
4
83
 
82488
 
-640
 
82488
81848
1
5
 
3
 
4
84
 
40561
12962
0
0
53523
53523
1
5
 
3
 
4
85
 
8870
9119
0
0
17989.07
17989.07
1
5
 
3
 
4
86
 
141365
 
-103
 
141365
141262
1
5
 
3
 
4
87
 
30466
 
-4349
 
30466
26117
1
5
 
3
 
4
88
 
28337.01
 
0
 
28337.01
28337.01
1
5
 
3
 
4
89
 
60838
 
1216.16
 
60838
62054.16
1
5
 
3
 
4
90
 
73902
 
0
 
73902
73902
1
5
 
3
 
4
91
 
22083.33
 
25369.33
 
22083.33
47452.66
1
5
 
3
 
4
92
 
0
 
26380.5
 
0
26380.5
1
5
 
3
 
4
93
 
29166.67
 
-1084
 
29166.67
28082.67
1
5
 
3
 
4
94
 
18000
 
0
 
18000
18000
1
5
 
3
 
4
95
 
7692
 
12972
 
7692
20664
1
5
 
3
 
4
96
 
60144.92
     
60144.92
60144.92
1
5
 
3
 
4
97
 
18333.33
     
18333.33
18333.33
1
5
 
3
 
4
98
 
9694
11868.83
   
21562.83
21562.83
1
5
 
3
 
4
99
 
19590
53994
-716.67
0
73584
72867.33
1
5
 
3
 
4
100
 
15403
9349
-61
0
24752
24691
1
5
 
3
 
3

 
KEY
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage of Down
Payment from
Borrower Own
Funds
City
State
Postal Code
Property Type
Occupancy
1
 
99291.47
2862.62
0.1755800
   
0
PEWEE VALLEY
KY
40056
1
1
2
 
227525.91
522.43
0.2594170
   
100
Poulsbo
WA
98370
1
1
3
 
108712.39
3945.21
0.3375640
   
100
MIDLAND
TX
79701
1
1
4
 
197197.74
957.35
0.4509630
   
0
VERDI
NV
89439
1
1
5
 
168753.5
3098.42
0.3824680
   
0
Birmingham
MI
48009
1
1
6
 
186651.51
1753.98
0.3687440
   
0
CHICAGO
IL
60611
4
1
7
 
444656.92
2394.89
0.2533100
   
100
VERO BEACH
FL
32963
1
1
8
 
25291.91
1813.59
0.2655250
   
100
WARSAW
IN
46580
1
1
9
 
114700.17
5486.68
0.4458440
   
100
AVON
CT
06001
1
1
10
 
45201.73
1716.84
0.2793880
   
0
ARLINGTON HEIGHTS
IL
60005
1
1
11
 
38634.37
1776.49
0.3374410
   
100
ALLEN
TX
75013
7
1
12
 
158457.26
2959.72
0.1260670
   
0
PLANO
TX
75093
7
1
13
 
569675.03
883.89
0.3541870
   
100
CASTLE ROCK
CO
80104
7
1
14
 
52279.52
3687.55
0.2741000
   
100
CARY
NC
27518
7
1
15
 
409649
11126.30
0.2614600
   
100
BARRINGTON
IL
60010
7
1
16
 
32215.05
749.01
0.1899880
   
0
BRENTWOOD
TN
37027
7
1
17
 
84349.97
2949.88
0.1009780
   
0
AUSTIN
TX
78731
1
1
18
 
323483.83
5805.89
0.4935290
     
PLANO
TX
75093
7
1
19
 
251390.84
1760.16
0.2925280
   
0
KENNEDYVILLE
MD
21645
1
1
20
 
94868.21
4875.40
0.1890190
   
0
MIDLAND
TX
79705
7
1
21
 
232458.43
2943.91
0.4453450
   
0
ROWLETT
TX
75088
1
1
22
 
89202.62
1791.34
0.1742920
   
100
ALLEN
TX
75013
7
1
23
 
40886.08
7571.65
0.3774430
     
LEESVILLE
SC
29070
7
1
24
 
84578.16
2613.44
0.4013220
   
100
DALLAS
TX
75214
1
1
25
 
221562.03
3533.12
0.3608390
     
BATON ROUGE
LA
70810
7
1
26
 
697832.98
4058.18
0.2883050
     
PARKLAND
FL
33067
7
1
27
 
235344.8
4163.27
0.3496800
   
100
DALLAS
TX
75214
1
1
28
 
125501.58
3195.09
0.3532080
   
100
LONG GROVE
IL
60060
7
1
29
 
54048.55
4280.03
0.2070800
   
0
MIDDLETON
WI
53562
1
1
30
 
51020.24
2128.81
0.3417780
     
SEATTLE
WA
98105
1
1
31
 
305338.68
3302.89
0.3229450
     
MC LEAN
VA
22101
1
1
32
 
2031838.28
2532.53
0.1293860
   
0
OXFORD
MD
21654
1
1
33
 
92927.41
2009.26
0.4261690
   
0
UNIVERSITY PARK
TX
75205
1
1
34
 
42229.54
2874.39
0.4426370
     
HOUSTON
TX
77005
1
1
35
 
609917.43
4885.75
0.3239790
   
0
OXFORD
MD
21654
7
1
36
 
173146.9
1585.88
0.3712950
     
CHICAGO
IL
60614
1
1
37
 
136006.75
2591.83
0.4347210
   
0
HOUSTON
TX
77041
7
1
38
 
150568.29
4178.02
0.3700700
   
100
LAKEVILLE
MN
55044
7
1
39
 
65626.65
1272.82
0.2236070
   
99.62
HINSDALE
IL
60521
1
1
40
 
243704.5
8467.98
0.0875150
     
MIAMI BEACH
FL
33139
3
1
41
 
144896
983.53
0.2619080
     
DENVER
CO
80220
1
1
42
 
84674.66
2860.16
0.3607090
     
DEERFIELD
IL
60015
1
1
43
 
509981.3
3862.18
0.3946570
   
100
DALLAS
TX
75225
1
1
44
 
107512.52
2372.34
0.3643960
   
0
UNIVERSITY PARK
TX
75225
1
1
45
 
2530637.08
5661.42
0.4353660
   
100
PALM SPRINGS
CA
92264
1
2
46
 
87125.39
3673.53
0.3969190
   
0
ACWORTH
GA
30101
1
1
47
 
79979.04
5627.50
0.3584420
   
100
RANCHO PALOS VERDES
CA
90275
1
1
48
 
275322
2282.52
0.3570460
     
PASADENA
CA
91106
1
1
49
 
91282.1
1731.91
0.2195400
   
100
NASHVILLE
TN
37215
1
1
50
 
509366.85
4512.10
0.1898990
   
0
WASHINGTON
DC
20007
1
2
51
 
121993.33
4454.75
0.4241400
     
SOLANA BEACH
CA
92075
1
1
52
 
42981.61
2068.21
0.4680650
     
HOUSTON
TX
77005
1
1
53
 
643724.86
1904.19
0.2172790
     
LAGUNA BEACH
CA
92651
1
1
54
 
1259086.02
16040.07
0.3681460
   
100
Jericho
NY
11753
1
1
55
 
75257.43
6198.00
0.1828260
     
WHITTIER
CA
90605
7
1
56
 
69421.21
1048.11
0.3694650
   
0
Mill Valley
CA
94941
1
1
57
 
298686.51
3319.37
0.2218450
   
0
DELAFIELD
WI
53029
1
1
58
 
115193.56
5530.99
0.2519850
     
Sands Point
NY
11050
1
1
59
 
134643.94
11353.62
0.3134330
     
MISSION
TX
78572
7
1
60
 
41971.22
4058.61
0.2584960
   
0
DANVILLE
CA
94506
7
1
61
 
149435.3
1621.34
0.3807020
     
SAN DIEGO
CA
92130
7
1
62
 
77555.04
19374.54
0.3155480
   
100
AVENTURA
FL
33160
4
1
63
 
48499.7
3528.92
0.3039270
   
100
AUSTIN
TX
78703
1
1
64
 
2233811.4
3469.35
0.5176810
   
100
CULVER
IN
46511
1
2
65
 
147882.28
2039.28
0.2290020
     
SAN MARINO
CA
91108
1
1
66
 
7530078.52
4067.87
0.2961220
   
100
HINSDALE
IL
60521
1
1
67
 
588784.18
2698.90
0.3014670
     
IRVINE
CA
92603
7
1
68
 
2267542.87
5173.74
0.1640080
   
100
COTO DE CAZA
CA
92679
7
2
69
 
274045.8
7488.96
0.2076150
   
100
HOUSTON
TX
77024
1
1
70
 
260430.48
2086.84
0.2606370
   
100
Fox Island
WA
98333
1
1
71
 
1418403.07
5106.10
0.3325920
     
NEWPORT COAST
CA
92657
7
1
72
 
265364.72
3677.94
0.2995350
     
MANHATTAN BEACH
CA
90266
1
1
73
 
94953.07
8579.31
0.2963460
     
CALABASAS
CA
91302
7
1
74
 
566881.7
2080.86
0.3742230
   
100
EASTON
MD
21601
1
1
75
 
145179.94
7709.27
0.2149220
     
MIAMI
FL
33156
1
1
76
 
376055.54
7973.72
0.3972460
     
PEBBLE BEACH
CA
93953
1
1
77
 
309057.3
15371.75
0.2565930
   
100
Breckenridge
CO
80424
1
2
78
 
398839.3
5011.48
0.3055850
   
100
UNIVERSITY PARK
TX
75225
1
1
79
 
3166669
10165.01
0.4008800
     
Spring Lake
NJ
07762
1
2
80
 
106405.68
4829.57
0.3285460
   
0
HINSDALE
IL
60521
1
1
81
 
1017090.82
5667.73
0.2565330
   
0
DALLAS
TX
75225
1
1
82
 
225717.29
1462.30
0.2972240
   
100
HONOLULU
HI
96816
1
1
83
 
247668.91
9899.54
0.2465830
   
0
MANHATTAN BEACH
CA
90266
1
1
84
 
220469.95
8690.55
0.2747370
   
0
NORTHFIELD
IL
60093
1
1
85
 
201928.26
2695.11
0.3011160
   
0
ELK GROVE VILLAGE
IL
60007
7
1
86
 
808537.61
21188.59
0.1693820
   
0
Hinsdale
IL
60521
1
1
87
 
216822.14
5986.54
0.3926480
   
0
AUSTIN
TX
78703
1
1
88
 
1029817.59
3819.30
0.2656740
   
100
WRIGHTSVILLE BEACH
NC
28480
1
2
89
 
530263.4
14439.87
0.3900000
   
0
PLYMOUTH
MN
55447
7
1
90
 
368764.11
1237.07
0.0740270
   
0
Missoula
MT
59803
1
1
91
 
194199.76
3191.56
0.1645050
   
0
Spokane
WA
99224
1
1
92
 
2027260.32
7275.68
0.4171840
   
100
MONTAGUE
MI
49437
1
2
93
 
440752.17
3793.63
0.3420180
   
0
LOS ANGELES
CA
90210
1
1
94
 
110827.09
3585.26
0.3639850
   
0
HOUSTON
TX
77024
1
1
95
 
659465.19
2346.32
0.3348180
     
KILLINGWORTH
CT
06419
1
1
96
 
317922.24
5537.27
0.2142380
     
HORSESHOE BAY
TX
78657
7
1
97
 
108830.84
4454.22
0.4201120
   
100
FORT LAUDERDALE
FL
33301
1
1
98
 
91578.31
1726.53
0.2593600
   
34.299
IRVINE
CA
92620
7
1
99
 
812087.03
10426.67
0.2729350
   
0
Dana Point
CA
92629
7
1
100
 
74009.3
3253.08
0.2989060
     
Magnolia
TX
77355
7
1

 
KEY
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
1
 
670000.00
3
20110916
             
0.650000
0.650000
2
665000.00
600000.00
3
20110915
             
0.741667
0.741667
3
603000.00
630000.00
3
20110824
             
0.800000
0.800000
4
 
825000.00
3
20110902
             
0.587879
0.587879
5
 
695000.00
3
20110805
             
0.700000
0.700000
6
 
715000.00
3
20110701
             
0.685315
0.685315
7
910000.00
910000.00
3
20110823
             
0.549451
0.549451
8
635000.00
650000.00
3
20110722
             
0.800000
0.800000
9
635000.00
640000.00
3
20110902
             
0.800000
0.800000
10
 
700000.00
3
20110824
             
0.728571
0.728571
11
663500.00
668000.00
3
20110726
             
0.800000
0.800000
12
 
825000.00
3
20110715
             
0.650000
0.650000
13
775000.00
775000.00
3
20110729
             
0.700000
0.700000
14
683200.00
690000.00
3
20110830
             
0.799766
0.799766
15
683500.00
685000.00
3
20110818
             
0.800000
0.800000
16
 
950000.00
3
20110722
             
0.584211
0.584211
17
 
1215000.00
3
20110810
             
0.460905
0.460905
18
 
710000.00
3
20110803
             
0.797430
0.797430
19
 
1300000.00
3
20110331
             
0.453846
0.453846
20
 
1350000.00
3
20110901
             
0.423704
0.423704
21
 
1000000.00
3
20110907
             
0.575500
0.575500
22
722818.00
725000.00
3
20110711
             
0.799994
0.799994
23
 
950000.00
3
20110819
             
0.610526
0.610526
24
733500.00
784800.00
3
20110802
             
0.800000
0.800000
25
 
1070000.00
3
20110816
             
0.552336
0.552336
26
 
805000.00
3
20110808
             
0.750000
0.750000
27
765000.00
765000.00
3
20110901
             
0.800000
0.800000
28
829900.00
850000.00
3
20110912
             
0.749970
0.749970
29
 
1000000.00
3
20110818
             
0.698000
0.628000
30
 
1200000.00
3
20110822
             
0.550000
0.550000
31
 
2300000.00
3
20110927
             
0.290435
0.290435
32
 
3475000.00
3
20110830
             
0.194820
0.194820
33
 
945500.00
3
20110801
             
0.719196
0.719196
34
 
857500.00
3
20110920
             
0.794869
0.794869
35
 
2900000.00
3
20110718
             
0.237931
0.237931
36
 
1075000.00
3
20110829
             
0.641860
0.641860
37
 
935000.00
3
20110831
             
0.748663
0.748663
38
875000.00
960000.00
3
20111005
             
0.800000
0.800000
39
895000.00
895000.00
3
20110624
             
0.800000
0.800000
40
 
1640000.00
3
20110811
             
0.437195
0.437195
41
 
1100000.00
3
20110827
             
0.666364
0.666364
42
 
950000.00
3
20110810
             
0.800000
0.800000
43
965000.00
   1100000.00
3
   20111004
             
0.790000
0.790000
44
 
1600000.00
3
20110826
             
0.676109
0.487500
45
1200000.00
1200000.00
3
20110824
             
0.650000
0.650000
46
 
1250000.00
3
20110712
             
0.628000
0.628000
47
1055000.00
1140000.00
3
20110819
             
0.750000
0.750000
48
 
1225000.00
3
20111014
             
0.648980
0.648980
49
1150000.00
1150000.00
3
20110817
             
0.695652
0.695652
50
 
1795000.00
3
20110902
             
0.453175
0.453175
51
 
2300000.00
3
20110719
             
0.358261
0.358261
52
 
1180000.00
3
20110810
             
0.700000
0.700000
53
 
2500000.00
3
20110815
             
0.331400
0.331400
54
1530000.00
1475000.00
3
20110804
             
0.576271
0.576271
55
 
1200000.00
3
20110824
             
0.725000
0.725000
56
 
2507000.00
3
20110923
             
0.349023
0.349023
57
 
1650000.00
3
20110906
             
0.719394
0.537576
58
 
1750000.00
3
20110929
             
0.509714
0.509714
59
 
1115000.00
3
20110913
             
0.800000
0.800000
60
 
1150000.00
3
20110809
             
0.800000
0.800000
61
 
1300000.00
3
20110822
             
0.710000
0.710000
62
1350000.00
1350000.00
3
20110818
             
0.700000
0.700000
63
1225000.00
1230000.00
3
20110727
             
0.800000
0.800000
64
1600000.00
1600000.00
3
20110818
             
0.624938
0.624938
65
 
1395000.00
3
20110822
             
0.711111
0.711111
66
1775000.00
1775000.00
3
20110820
             
0.563380
0.563380
67
 
1775000.00
3
20110812
             
0.563380
0.563380
68
2075000.00
2075000.00
3
20110809
             
0.481928
0.481928
69
2820000.00
3000000.00
3
20110930
             
0.354574
0.354574
70
1475000.00
1475000.00
3
20110926
             
0.677966
0.677966
71
 
4000000.00
3
20110726
             
0.250000
0.250000
72
 
2000000.00
3
20110813
             
0.500000
0.500000
73
 
1500000.00
3
20110809
             
0.700000
0.700000
74
1440000.00
1440000.00
3
20110830
             
0.750000
0.750000
75
 
1750000.00
3
20110719
             
0.645714
0.645714
76
 
2050000.00
3
20110902
             
0.559512
0.559512
77
1650000.00
1650000.00
3
20111001
             
0.700000
0.700000
78
1470000.00
1500000.00
3
20110922
             
0.800000
0.800000
79
 
2000000.00
3
20111030
             
0.635851
0.635851
80
 
2000000.00
3
20110902
             
0.750000
0.750000
81
 
2425000.00
3
20110719
             
0.750000
0.750000
82
2600000.00
2600000.00
3
20110812
             
0.750000
0.750000
83
 
5000000.00
3
20110824
             
0.500000
0.400000
84
 
3000000.00
3
20110802
             
0.273333
0.273333
85
 
640000.00
3
20110813
             
0.792188
0.792188
86
 
925000.00
3
20110820
             
0.567568
0.567568
87
 
1060000.00
3
20111012
             
0.549009
0.549009
88
1180000.00
1220000.00
3
20110816
             
0.700000
0.700000
89
 
2635000.00
3
20110728
             
0.700000
0.700000
90
 
1050000.00
3
20110829
             
0.761905
0.761905
91
 
800000.00
3
20110825
             
0.800000
0.800000
92
825000.00
830000.00
3
20110823
             
0.606061
0.606061
93
 
1900000.00
3
20110821
             
0.717895
0.586316
94
 
1300000.00
3
20110802
             
0.516154
0.516154
95
 
1500000.00
3
20110717
             
0.576000
0.576000
96
 
2350000.00
3
20110927
             
0.590851
0.590851
97
725000.00
760000.00
3
20110930
             
0.800000
0.800000
98
   1030000.00
1065000.00
3
20111020
             
0.740777
0.740777
99
 
1950000.00
3
20110919
             
0.661538
0.661538
100
 
1100000.00
3
20111007
             
0.689091
0.689091

 
KEY
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
1
0
0
0
                     
2
0
0
0
                     
3
0
0
0
                     
4
0
0
0
                     
5
0
0
0
                     
6
0
0
0
                     
7
0
0
0
                     
8
0
0
0
                     
9
0
0
0
                     
10
0
0
0
                     
11
0
0
0
                     
12
0
0
0
                     
13
0
0
0
                     
14
0
0
0
                     
15
0
0
0
                     
16
0
0
0
                     
17
0
0
0
                     
18
0
0
0
                     
19
0
0
0
                     
20
0
0
0
                     
21
0
0
0
                     
22
0
0
0
                     
23
0
0
0
                     
24
0
0
0
                     
25
0
0
0
                     
26
0
0
0
                     
27
0
0
0
                     
28
0
0
0
                     
29
0
0
0
                     
30
0
0
0
                     
31
0
0
0
                     
32
0
0
0
                     
33
0
0
0
                     
34
0
0
0
                     
35
0
0
0
                     
36
0
0
0
                     
37
0
0
0
                     
38
0
0
0
                     
39
0
0
0
                     
40
0
0
0
                     
41
0
0
0
                     
42
0
0
0
                     
43
0
0
0
                     
44
0
0
0
                     
45
0
0
0
                     
46
0
0
0
                     
47
0
0
0
                     
48
0
0
0
                     
49
0
0
0
                     
50
0
0
0
                     
51
0
0
0
                     
52
0
0
0
                     
53
0
0
0
                     
54
0
0
0
                     
55
0
0
0
                     
56
0
0
0
                     
57
0
0
0
                     
58
0
0
0
                     
59
0
0
0
                     
60
0
0
0
                     
61
0
0
0
                     
62
0
0
0
                     
63
0
0
0
                     
64
0
0
0
                     
65
0
0
0
                     
66
0
0
0
                     
67
0
0
0
                     
68
0
0
0
                     
69
0
0
0
                     
70
0
0
0
                     
71
0
0
0
                     
72
0
0
0
                     
73
0
0
0
                     
74
0
0
0
                     
75
0
0
0
                     
76
0
0
0
                     
77
0
0
0
                     
78
0
0
0
                     
79
0
0
0
                     
80
0
0
0
                     
81
0
0
0
                     
82
0
0
0
                     
83
0
0
0
                     
84
0
0
0
                     
85
0
0
0
                     
86
0
0
0
                     
87
0
0
0
                     
88
0
0
0
                     
89
0
0
0
                     
90
0
0
0
                     
91
0
0
0
                     
92
0
0
0
                     
93
0
0
0
                     
94
0
0
0
                     
95
0
0
0
                     
96
0
0
0
                     
97
0
0
0
                     
98
0
0
0
                     
99
0
0
0
                     
100
0
0
0
                     

 
KEY
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
1
             
2
             
3
             
4
             
5
             
6
             
7
             
8
             
9
             
10
             
11
             
12
             
13
             
14
             
15
             
16
             
17
             
18
             
19
             
20
             
21
             
22
             
23
             
24
             
25
             
26
             
27
             
28
             
29
             
30
             
31
             
32
             
33
             
34
             
35
             
36
             
37
             
38
             
39
             
40
             
41
             
42
             
43
             
44
             
45
             
46
             
47
             
48
             
49
             
50
             
51
             
52
             
53
             
54
             
55
             
56
             
57
             
58
             
59
             
60
             
61
             
62
             
63
             
64
             
65
             
66
             
67
             
68
             
69
             
70
             
71
             
72
             
73
             
74
             
75
             
76
             
77
             
78
             
79
             
80
             
81
             
82
             
83
             
84
             
85
             
86
             
87
             
88
             
89
             
90
             
91
             
92
             
93
             
94
             
95
             
96
             
97
             
98
             
99
             
100
             

 
KEY
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
 
0
27
 
20261101
     
29,904.00
   
Full
2 years
2 Months
2
 
20
   
20411101
10,833.00
         
Full
2 years
2 Months
3
 
35
   
20411001
19,250.00
         
Full
2 years
2 Months
4
 
29
18
 
20261001
6,461.00
   
3,400.00
   
Full
2 years
2 Months
5
 
12
11
 
20411001
6,390.00
   
8,637.00
   
Full
2 years
2 Months
6
 
6
   
20260901
14,008.00
         
Full
2 years
2 Months
7
 
31
 
0
20411001
19,900.25
0.00
0.00
     
Full
2 years
2 Months
8
 
15
   
20410901
16,667.00
         
Full
2 years
2 Months
9
 
6
 
0
20411101
16,250.00
2,000.00
0.00
     
Full
2 years
1 Month
10
 
19
3
 
20411001
15,166.00
   
902.00
   
Full
2 years
2 Months
11
 
18
15
 
20260901
9,583.00
   
7,917.00
   
Full
2 years
2 Months
12
 
13.7
   
20260901
           
Full
2 years
2 Months
13
 
12
   
20410901
10,486.00
         
Full
2 years
2 Months
14
 
16
   
20411001
23,852.00
         
Full
2 years
2 Months
15
 
7
   
20411001
51,074.00
         
Full
2 years
2 Months
16
 
21
   
20260901
25,368.00
         
Full
2 years
2 Months
17
 
34
   
20411001
58,142.00
         
Full
2 years
2 Months
18
 
21
   
20261001
18,563.00
2,818.00
3,458.00
     
Full
2 years
2 Months
19
 
18
18
 
20260601
           
Full
2 years
1 Month
20
 
19
19
 
20261001
20,454.00
   
27,346.00
   
Full
2 years
2 Months
21
 
16
25
 
20261001
10,751.00
   
7,920.00
   
Full
2 years
2 Months
22
 
9.05
12
 
20410801
11,800.00
   
12,917.00
   
Full
2 years
2 Months
23
 
30
5
0
20411001
28,545.84
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
24
 
9.1
   
20410901
14,250.00
         
Full
2 years
2 Months
25
 
23
 
0
20411001
18,335.20
0.00
0.00
     
Full
2 years
1 Month
26
 
20
 
0
20411001
25,000.02
0.00
0.00
     
Full
2 years
2 Months
27
 
30
30
 
20411001
     
4,767.00
   
Full
2 years
2 Months
28
 
24.4
   
20411101
15,417.00
1,542.00
       
Full
2 years
2 Months
29
 
22
2
70000
   20261101
43,750.00
   
0.00
   
Full
2 years
2 Months
30
 
18
 
0
20411001
16,157.08
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
31
 
45
 
0
20411201
13,000.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
32
 
0
   
20261101
           
Full
2 years
2 Months
33
 
16.5
6.5
 
20410901
7,083.00
   
5,955.00
   
Full
2 years
2 Months
34
 
4
 
0
20411001
14,642.85
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
35
 
11
11
 
20261001
20,320.00
   
10,381.00
   
Full
2 years
2 Months
36
 
15
 
0
20411001
14,105.83
0.00
0.00
     
Full
2 years
2 Months
37
 
30
   
20261001
17,672.00
         
Full
2 years
2 Months
38
 
9
   
20411101
17,411.00
2,859.00
       
Full
2 years
2 Months
39
 
13
10
 
20411001
12,595.00
2,364.00
 
6,485.00
   
Full
2 years
2 Months
40
 
28
 
0
20411001
138,883.21
0.00
0.00
     
Full
2 years
2 Months
41
 
8
 
0
20411001
18,566.17
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
42
 
11
 
0
20411101
19,564.00
0.00
0.00
     
Full
2 years
2 Months
43
 
11
3
0
20411101
20,155.84
0.00
0.00
     
Full
2 years
2 Months
44
 
2.75
 
301775
20261001
25,715.00
         
Full
2 years
2 Months
45
 
27
7
0
20411001
23,036.25
0.00
0.00
     
Full
2 years
2 Months
46
 
15
   
20410901
19,276.00
         
Full
2 years
2 Months
47
 
11
 
0
20411001
7,916.66
0.00
12,341.62
6,626.53
0.00
0.00
Full
2 years
2 Months
48
 
23
 
0
20411101
18,176.17
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
49
 
12
 
0
20410901
26,624.00
0.00
0.00
     
Full
2 years
2 Months
50
 
25
25
 
20261101
23,433.00
5,897.00
 
23,433.00
   
Full
2 years
2 Months
51
 
9
15
0
20411001
10,404.83
0.00
0.00
10,232.50
0.00
0.00
Full
2 years
2 Months
52
 
15
   
20411001
13,892.00
         
Full
2 years
2 Months
53
 
0
 
0
20411001
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
54
 
29
 
0
20411001
55,614.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
1 Month
55
 
6
 
0
20411001
53,839.00
0.00
0.00
5,633.00
0.00
0.00
Full
2 years
2 Months
56
 
15
   
20411101
8,200.00
         
Full
2 years
2 Months
57
 
50.42
 
300000
20411101
     32,917.00
         
Full
2 years
2 Months
58
 
20
16
0
20411101
16,666.67
0.00
0.00
23,483.00
0.00
0.00
Full
2 years
2 Months
59
 
39
 
0
20411201
51,069.00
0.00
0.00
     
Full
2 years
2 Months
60
 
18.5
16
 
20410901
19,833.00
   
14,166.00
   
Full
2 years
2 Months
61
 
16
 
0
20411001
16,905.99
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
62
 
19
 
0
20411101
77,248.33
0.00
0.00
     
Full
2 years
2 Months
63
 
15
0
0
20411001
20,833.33
0.00
0.00
8,583.34
0.00
0.00
Full
2 years
2 Months
64
 
1.5
   
20261001
0.00
         
Full
2 years
2 Months
65
 
17
 
0
20411001
0.00
0.00
0.00
     
Full
2 years
2 Months
66
 
19
   
20410901
13,132.00
         
Full
2 years
2 Months
67
 
11
 
0
20411001
12,366.67
0.00
0.00
12,904.10
0.00
0.00
Full
2 years
2 Months
68
 
4
20
0
20411001
63,351.83
0.00
0.00
     
Full
2 years
2 Months
69
 
15
15
0
20411101
22,083.00
0.00
0.00
     
Full
2 years
2 Months
70
 
21
   
20411101
21,417.00
6,316.00
       
Full
2 years
2 Months
71
 
30
 
0
20411001
4,166.67
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
72
 
19
 
0
20411001
28,947.50
0.00
0.00
     
Full
2 years
2 Months
73
 
21
 
0
20411101
19,661.18
28,309.58
0.00
0.00
0.00
0.00
Full
2 years
2 Months
74
 
10
   
20411001
20,833.00
         
Full
2 years
2 Months
75
 
3
 
0
20411001
63,694.38
0.00
0.00
     
Full
2 years
1 Month
76
 
10
6
0
20411101
36,241.00
0.00
0.00
     
Full
2 years
1 Month
77
 
18
 
0
20411101
83,728.33
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
78
 
13
13
 
20411101
24,638.00
3,333.00
 
10,948.00
   
Full
2 years
2 Months
79
 
25
7
0
20411201
41,666.67
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
80
 
20
   
20411001
38,560.00
         
Full
2 years
1 Month
81
 
34
   
20411001
0.00
         
Full
2 years
2 Months
82
 
25
28.6
 
20410901
18,333.00
15,414.00
 
5,892.00
   
Full
2 years
2 Months
83
 
25
 
500000
20411001
82,488.00
         
Full
2 years
2 Months
84
 
15
6
 
20261101
40,561.00
   
12,962.00
   
Full
2 years
2 Months
85
 
15
13
 
20411001
8,870.00
   
9,119.00
   
Full
2 years
2 Months
86
 
12
   
20411001
141,365.00
         
Full
2 years
2 Months
87
 
12
   
20261101
30,466.00
         
Full
2 years
2 Months
88
 
27.2
   
20411101
28,337.00
         
Full
2 years
2 Months
89
 
21
   
20410901
60,838.00
         
Full
2 years
2 Months
90
 
14
   
20411101
73,902.00
         
Full
2 years
2 Months
91
 
5.2
   
20261101
22,083.00
16,973.00
       
Full
2 years
2 Months
92
 
0
   
20261001
           
Full
2 years
2 Months
93
 
18
 
250000
20411001
29,167.00
         
Full
2 years
2 Months
94
 
11
   
20410901
18,000.00
         
Full
2 years
2 Months
95
 
4
 
0
20411201
7,692.00
     
4,155.00
 
Full
2 years
2 Months
96
 
52
 
0
20411201
           
Full
2 years
2 Months
97
 
12
 
0
20411201
18,333.33
         
Full
2 years
2 Months
98
 
17
11
0
20411201
9,694.00
   
11,868.83
   
Full
2 years
2 Months
99
 
25
25.6
 
20261101
19,590.00
   
53,994.00
   
Full
2 years
2 Months
100
 
20
10.4
 
20411101
15,403.00
   
9,349.00
   
Full
2 years
1 Month

 
 
 

--------------------------------------------------------------------------------

 
 
Loan Number
Redwood Loan Number
DD Loan Number
7116767018
2000000027
600119300
22-462910-1
3000000262
600131437
22-463008-3
3000000283
600132623
22-462990-3
3000000288
600132694
22-464097-5
3000000348
600135657
22-464063-7
3000000385
600137326
22-464627-9
3000000435
600138718
7118457022
2000000343
600145303
22-465060-2
3000000449
600145933
22-467514-6
3000000463
600147089
22-466744-0
3000000466
600147090
22-467563-3
3000000468
600147103
22-464586-7
3000000480
600149571
22-455619-7
841000001
600151591
7119654767
2000000473
600152229
22-468033-6
3000000501
600152540
22-469026-9
3000000508
600153553
22-114222-3
3000000562
600153559
22-469217-4
3000000526
600153743
22-114166-2
856000001
600153745
22-469207-5
3000000529
600153771
22-469378-4
3000000552
600153773
22-114221-5
3000000551
600153865
22-468338-9
3000000531
600154267
22-468554-1
3000000557
600154268
7120359166
2000000504
600254724
22-469668-8
3000000613
600254752
2027601803
1050000663
600254765
2131700638
1050000773
600254766
3006612518
1050000809
600254767
7120816173
2000000641
600255648
2083600913
1050000790
600256922
12-466802-6
868000029
600256932
12-468233-2
868000025
600256933
12-469810-6
868000013
600256934
12-465265-7
868000027
600256935
12-467534-4
868000030
600256936
12-465953-8
868000035
600256937
12-465358-0
868000016
600256938
12-466268-0
868000012
600256939
12-467762-1
868000014
600256940
12-464298-9
868000034
600256941
12-470021-7
868000031
600256944
12-465028-9
868000003
600256945
12-466422-3
868000011
600256946
22-469782-7
3000000651
600257274
22-469969-0
3000000640
600257359
22-469894-0
3000000673
600257361
2027601961
1050000786
600257399
22-470155-3
3000000668
600257430
22-470308-8
3000000718
600257433
22-470334-4
3000000726
600258499
12-463921-7
869000001
600259099
12-465545-2
869000006
600259100
12-466142-7
869000008
600259101
12-467476-8
869000010
600259102
22-470436-7
3000000779
600259171
22-468197-9
3000000795
600259803
22-469869-2
3000000802
600259804
2153601079
1050000781
600259809
20631100115
1050000821
600259810
3006612846
1050000861
600259811
2198600319
1050000888
600259812
7120289157
2000000581
600259820
7120918300
2000000678
600259823
7121082353
2000000806
600259826
7120766279
2000000675
600259890
7120605030
2000000834
600259892
2051601528
1050000892
600259904
2135601691
1050000900
600259905
22-470302-1
3000000720
600259927
22-470038-1
3000000845
600259929
22-470852-5
3000000846
600260164
12-465498-4
882000002
600260170
12-465549-4
882000003
600260171
2073603307
1050000808
600260334
22-470853-3
3000000847
600260364
2001708071
1050000810
600260369
222782
1000000886
600260447
2003602264
1050000836
600261156
2141600122
1050000911
600261158
2073603486
1050000903
600261325
7000603545
1050000940
600261326
2244701095
1050000947
600261327
2001707282
1050000882
600262314
2001707491
1050000893
600262315
7120686444
2000000804
600262678
7121251800
2000000874
600262679
1075123
1300000942
600262686
2198600334
1050000904
600262875
225304
1000000897
600263028
225746
1000000964
600263029
2027602080
1050000941
600263073
5040351321
2000000627
600263174
5040350877
2000000654
600263175
7121006428
2000000817
600263176
7120768283
2000000867
600263180
7121571579
2000000912
600263182
7120681791
2000000956
600263183
2135601557
1050001057
600263184
12-470023-3
3000000851
600263185
12-469559-9
3000000913
600263186
3721600135
1050001011
600263203
12-471694-0
3000000920
600263204
2123700490
1050000924
600263298
2198600346
1050000905
600263314
2088700361
1050000970
600263315
3612601111
1050001001
600263316
2088700451
1050001044
600263317
2027602115
1050001036
600263328
225401
1000000969
600263717
22-114256-1
3000000936
600263718
2027602067
1050000922
600263731
3726600027
1050001026
600264081
2036605744
1050000977
600264901
3624700942
1050001035
600264902
3092605524
1050001070
600264903
226182
1000000926
600264904
7119965072
2000000875
600264906
7121085000
2000000918
600264922
7121754175
2000000958
600264923
2028606980
1050000992
600264924
3627601196
1050001004
600264925
2036605817
1050000967
600264927
3650602060
1050000982
600264928
2001708537
1050000994
600264935
2051601611
1050000986
600264937
3602601382
1050000989
600264938
3006613221
1050001007
600264939
2001708593
1050001058
600264940
223089
1000001043
600265106
1042394
1300000953
600265107
1077215
1300000980
600265108
2168600339
1050001065
600265186
3726600244
1050001169
600265187
1073668
1300000978
600266249
225955
1000001033
600266303
201316
1000001034
600266304
7121666429
2000000968
600266324
7121902899
2000000984
600266325
7121903640
2000000985
600266326
7121723493
2000000990
600266327
7121909985
2000001013
600266328
2204600190
1050000975
600266583
2161601739
1050001101
600266584
12-472676-6
3000001003
600266585
2027602053
1050000944
600266838
1083602358
1050001023
600266839
2253600055
1050001045
600266840
6005600186
1050001249
600266842
2125602741
1050001099
600266843
12-473036-2
3000001030
600266852
12-473037-0
3000001031
600266853
12-470428-4
3000001124
600266854
2238600275
1050000963
600266855
20171100351
1050001040
600266856
2027602127
1050001086
600266857
2238600305
1050001100
600266858
3670600488
1050001111
600266859
6014600293
1050001157
600266860
3707602678
1050001067
600267299
3602601402
1050001098
600267300
2154601123
1050001110
600267301
3726600119
1050001167
600267302
2036605864
1050001019
600267837
2027602116
1050001066
600267838
3726600200
1050001168
600267839
2198600379
1050001194
600267840
12-473133-7
3000001053
600267841
12-473070-1
3000001060
600267842
12-473229-3
3000001062
600267843
12-467840-5
3000001130
600267844
12-469097-0
3000001131
600267845
12-470377-3
3000001132
600267846
12-470769-1
3000001133
600267847
12-470908-5
3000001135
600267849
12-470975-4
3000001136
600267850
12-471292-3
3000001137
600267851
12-471308-7
3000001138
600267852
12-471508-2
3000001139
600267853
12-471662-7
3000001140
600267854
12-471696-5
3000001141
600267855
12-471764-1
3000001142
600267856
12-472005-8
3000001143
600267857
12-472143-7
3000001144
600267858
22-472359-9
3000001146
600267859
2028607129
1050001087
600267873
2273600002
1050001090
600267874
12-472298-9
3000001072
600267912
12-473194-9
3000001073
600267913
12-473134-5
3000001038
600268949
12-473145-1
3000001082
600268951
12-473457-0
3000001097
600268952
2177600280
1050001063
600269262
2154601108
1050001094
600269263
3726600150
1050001128
600269265
3705600434
1050001195
600269267
7120850032
2000000792
600269287
7121668326
2000000993
600269288
7121966142
2000001014
600269289
7121753466
2000001022
600269290
7120524207
2000001096
600269291
7121575273
2000001108
600269292
7121919133
2000001162
600269293
12-472243-5
3000001145
600269294
2097600762
1050001010
600269320
3602601390
1050001079
600269321
2248600040
1050001112
600271908
3006613329
1050001118
600271909
22-473628-6
3000001116
600271910
12-471695-7
3000001348
600271911
12-471420-0
3000001349
600271912
1076716
1300001077
600273390
1076082
1300001181
600273391
1077462
1300001182
600273392
12-473518-9
3000001105
600273415
5050454775
2000000948
600274056
7121336809
2000000983
600274057
7121832930
2000001041
600274058
7122307155
2000001184
600274059
001082241
1300001270
600274213
7122239028
2000001152
600274214
7122256725
2000001183
600274215
7121722271
2000000991
600274216
3052602876
1050001187
600274218
12-473276-4
3000001176
600274219
12-473927-2
3000001177
600274220
3651604471
1050001222
600274999
2046605421
1050001275
600275000
20631100547
1050001307
600275001
6005600286
1050001338
600275002
7121657733
2000001075
600275003
12-474046-0
3000001236
600275005
12-114255-3
3000001677
600275006
12-465477-8
909000126
600275153
12-460880-8
909000134
600275154
12-466127-8
909000135
600275155
2210600429
1050001089
600275166
12-474206-0
3000001243
600275167
12-473983-5
3000001342
600275168
2105600365
1050001571
600275921
7121753607
2000000972
600275922
7122334985
2000001267
600275923
7122451052
2000001515
600275924
3706601428
1050001758
600276858
12-474188-0
3000001238
600276859
7121674803
2000001403
600276860
7122076396
2000001088
600277197
12-473362-2
3000001197
600277199
12-474281-3
3000001214
600277200
12-473732-6
3000001347
600277201
3643602404
1050001155
600277202
001070685
1300001012
600277203
001080934
1300001174
600277204
20321100005
1050001115
600277259
2039604549
1050001189
600277261
12-474234-2
3000001213
600277263
12-474538-6
3000001276
600277264
12-473776-3
3000001289
600277265
12-474536-0
3000001345
600277266
7122331841
2000001190
600277267
7122356434
2000001271
600277268
6014600088
1050001092
600277278
2218601128
1050001227
600277280
2198600438
1050001274
600277281
22-462687-5
814000005
600277282
22-463392-1
814000006
600277283
12-465022-2
868000001
600277284
12-466794-5
868000002
600277285
12-466540-2
868000004
600277286
12-466115-3
868000006
600277287
12-466311-8
868000007
600277288
12-466681-4
868000008
600277289
12-465277-2
868000009
600277290
12-465945-4
868000010
600277291
12-469251-3
868000015
600277292
12-465189-9
868000017
600277293
12-470449-0
868000018
600277294
12-465950-4
868000019
600277295
12-465680-7
868000020
600277296
12-468883-4
868000021
600277297
12-465802-7
868000022
600277298
12-466809-1
868000023
600277299
12-467125-1
868000024
600277300
12-468482-5
868000026
600277301
12-466745-7
868000028
600277302
12-465834-0
868000032
600277303
12-470164-5
868000033
600277304
12-465114-7
869000004
600277306
12-465290-5
869000005
600277307
12-465777-1
869000007
600277308
12-466146-8
869000009
600277309
12-468707-5
869000011
600277310
12-473040-4
3000001016
600277327
12-473069-3
3000001231
600277328
12-474309-2
3000001240
600277329
2030601875
1050001256
600277332
6008684
1650001624
600277333
3052602909
1050001340
600277452
001080213
1300001120
600277619
12-474396-9
3000001248
600277620
12-474615-2
3000001304
600277621
12-474625-1
3000001305
600277622
12-474793-7
3000001326
600277623
12-474356-3
3000001344
600277624
12-474454-6
3000001355
600277625
12-472651-9
3000001160
600277745
12-470920-0
3000001334
600277746
2108600297
1050001284
600278836
6005600235
1050001621
600278838
001081295
1300001221
600278839
001082302
1300001380
600278841
001081489
1300001314
600278842
212044
1000001574
600279167
3602601352
1050001117
600279168
6005600275
1050001253
600279169
12-474927-1
3000001357
600279194
2027602195
1050001777
600279195
2154601170
1050001229
600279196
224051
1000001642
600279199
7120444828
2000001588
600279200
21871100062
1050001254
600279333
3602601464
1050001433
600279335
12-474100-5
3000001346
600279336
12-474767-1
3000001356
600279337
7122405942
2000001299
600279339
2051601642
1050001512
600280458
2001708341
1050001179
600280460
12-473903-3
3000001255
600280494
12-474999-0
3000001367
600280495
6010270
1650001511
600280496
12-473930-6
3000001233
600280931
12-474252-4
3000001239
600280932
12-474783-8
3000001325
600281543
12-474762-2
3000001405
600281544
12-475316-6
3000001507
600281545
22-114276-9
3000001278
600282102
12-475084-0
3000001408
600282103
12-475126-9
3000001454
600282104
21491100132
1050001317
600282789
7122627289
2000001568
600282791
12-475079-0
3000001407
600282792
12-475220-0
3000001455
600282793
12-475255-6
3000001464
600282794
12-475267-1
3000001465
600282795
12-473750-8
3000001418
600282796
001080666
1300001516
600282797
001081407
1300001211
600283120
001085417
1300001580
600283121
12-475097-2
3000001578
600283122
6010180
1650001458
600284125
231027
1000001250
600284520
2058601997
1050001815
600284526
12-472155-1
3000001595
600284527
12-474022-1
3000001235
600284528
12-472777-2
3000002004
600285029
5040436072
2000001351
600285216
7122705481
2000001610
600285217
7122969368
2000001788
600285218
231043
1000001251
600285219
7122780740
2000001611
600285524
7122619625
2000001439
600286773
001078858
1300001283
600286774
12-474638-4
3000001627
600287923
8000383
1650001762
600288023
2045701120
1050001750
600288086
12-475406-5
3000001643
600289593
12-475004-8
3000001655
600289867
22-471347-5
978000001
600295295
22-470986-1
978000002
600295296
22-470751-9
978000003
600295297
22-471274-1
978000005
600295299
22-471474-7
978000009
600295303
22-473895-1
978000012
600295306
22-474402-5
978000014
600295308
22-472531-3
978000017
600295311
22-473538-7
978000018
600295312
22-474143-5
978000024
600295318
22-473670-8
978000027
600295321
22-473623-7
978000030
600295324
22-473889-4
978000031
600295325
22-473945-4
978000033
600295327
22-474353-0
978000034
600295328
22-472722-8
978000035
600295329
22-474077-5
978000036
600295330
22-474750-7
978000037
600295331
22-472504-0
978000039
600295333
22-473084-2
978000040
600295334
22-473598-1
978000042
600295336
22-473019-8
978000043
600295337
22-471526-4
978000046
600295340
22-473594-0
978000047
600295341
22-472802-8
978000048
600295342
22-472513-1
978000049
600295343
22-471784-9
978000050
600295344
22-470404-5
978000051
600295345
22-468312-4
978000053
600295347
22-472911-7
978000054
600295348
22-473860-5
978000055
600295349
22-473556-9
978000058
600295352
22-471999-3
978000059
600295353
22-472313-6
978000061
600295355
22-473141-0
978000063
600295357
22-473230-1
978000065
600295359
22-471634-6
978000082
600295376
503279849
1150001401
Clayton.  No loanid
503294792
1150001498
Clayton.  No loanid
503260869
1150001373
Clayton.  No loanid
503281720
1150001400
Clayton.  No loanid
503266350
1150001395
Clayton.  No loanid
503283192
1150001371
Clayton.  No loanid
503278341
1150001970
Clayton.  No loanid
503275972
1150001597
Clayton.  No loanid
503272061
1150001383
Clayton.  No loanid
503260793
1150001399
Clayton.  No loanid
503273065
1150001384
Clayton.  No loanid
503234706
1150001372
Clayton.  No loanid
503335768
1150001855
Clayton.  No loanid
503280657
1150001417
Clayton.  No loanid
503276011
1150001374
Clayton.  No loanid
503285149
1150001527
Clayton.  No loanid
503278520
1150001375
Clayton.  No loanid
503257737
1150001378
Clayton.  No loanid
503273469
1150001385
Clayton.  No loanid
503273037
1150001556
Clayton.  No loanid
2011000462
1400001469
Clayton.  No loanid
503259752
1150001402
Clayton.  No loanid
2011000933
1400001741
Clayton.  No loanid
503299399
1150001503
Clayton.  No loanid
503273456
1150001387
Clayton.  No loanid
503255085
1150001398
Clayton.  No loanid
503272937
1150001397
Clayton.  No loanid
503251726
1150001694
Clayton.  No loanid
503256518
1150001376
Clayton.  No loanid
503279494
1150001537
Clayton.  No loanid
503279768
1150001632
Clayton.  No loanid
503302762
1150001481
Clayton.  No loanid
503281800
1150001411
Clayton.  No loanid
503253990
1150001517
Clayton.  No loanid
503272246
1150001899
Clayton.  No loanid
503326005
1150001755
Clayton.  No loanid
2011001782
1400001850
Clayton.  No loanid
503339764
1150001888
Clayton.  No loanid
503325948
1150001768
Clayton.  No loanid
503301258
1150001486
Clayton.  No loanid
503254794
1150001681
Clayton.  No loanid

 
 
 
 

--------------------------------------------------------------------------------

 
 
MERSID
Organization
1002338
First Republic
1000536
Prime Lending
1000938
Select Portfolio Servicing
1000200
PHH
1006404
Wells Fargo
1000104
SunTrust Mortgage, Inc.
1001863
Sterling Savings Bank
1000383
Cenlar FSB
1008498
Flagstar Bank, F.S.B.
1000522
Franklin American Mortgage
1000312
Wintrust Mortgage A Division of Barrington Bank & Trust Co
1003970
GuardHill Financial Corp.
1008808
Cole Taylor Bank

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ASF RMBS DISCLOSURE PACKAGE
 
Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
 

--------------------------------------------------------------------------------

 
APPENDIX A
 
MODIFICATIONS TO THE FLOW SERVICING AGREEMENT
 
1.             The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:
 
“Assumed Principal Balance:  As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”
 
2.             The definition of “Business Day” in Section 1 is revised to read
in its entirety as follows:
 
“Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, or the State of Maryland or the State of Minnesota, or (iii) a day
on which banks in the State of New York, the State of New Jersey, the State of
California, or the State of Maryland or the State of Minnesota are authorized or
obligated by law or executive order to be closed.”
 
3.             The definition of “Closing Date” in Section 1 is revised to read
in its entirety as follows:
 
“Closing Date:  January 27, 2012, except with respect to Section 3 and the
Servicer Acknowledgement(s).”
 
4.             The definition of “Cut-off Date” in Section 1 is revised to read
in its entirety as follows:
 
“Cut-off Date:  January 1, 2012, except with respect to the Servicer
Acknowledgement(s).”
 
5.             The definition of “First Remittance Date” in Section 1 is revised
to read in its entirety as follows:
 
 
“First Remittance Date:  February 25, 2012.”

 
 
A-1

--------------------------------------------------------------------------------

 
 
6.             A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:
 
“Servicing Administrator:  Redwood Residential Acquisition Corporation or its
successor in interest.”
 
 
7.
Owner Representation Correction

 
 
In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 
 
A-2

--------------------------------------------------------------------------------

 
 
 
8.
Loan Modifications and Environmental Issues

 
(a)           Subsection 11.01, fifth paragraph is revised to read in its
entirety as follows:
 
“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the modification is in accordance with the
previously agreed-upon customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and the Servicer has
previously notified the Owner of such modification) the Servicer shall not enter
into any payment plan or agreement to modify payments with a Mortgagor lasting
more than twelve (12) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan, or accept substitute or additional collateral or release any
collateral for such Mortgage Loan.  Additionally, the Servicer shall not accept
any deed-in-lieu of, short pay-off, or sell any property, in which the sale
proceeds are less than the unpaid principal balance of the related Mortgage Loan
without previously notifying the Owner and providing the Owner with
justification for such action.   Further, unless the related Mortgage Loan is in
default or such default is, in the judgment of the Servicer, imminent, the
Servicer shall not defer or forgive the payment of any principal or interest or
change the outstanding principal amount (except to reflect actual payments of
principal) without previously notifying the Owner and providing the Owner with
justification for such action.  Any capitalization of arrearages of interest,
fees and expenses in excess of 10% of the outstanding unpaid principal balance
of the related Mortgage Loan immediately prior to the capitalization shall be
made only after the Servicer has notified the Owner and provided the Owner with
justification for the capitalization.   Without limiting the generality of the
foregoing, the Servicer in its own name or acting through subservicers or agents
is hereby authorized and empowered by the Owner when the Servicer believes it
appropriate and reasonable in its best judgment, to execute and deliver, on
behalf of itself or the Owner, all instruments of satisfaction or cancellation,
or of partial or full release and discharge, and all other comparable
instruments, with respect to the Mortgage Loans and the Mortgaged Properties and
to institute foreclosure proceedings or obtain a deed-in-lieu of foreclosure so
as to convert the ownership of such properties, and to hold or cause to be held
title to such properties, on behalf of the Owner pursuant to the provisions of
Subsection 11.13.  Notwithstanding anything to the contrary in the this
Agreement, the Servicer shall not make or permit any modification, waiver or
amendment of any term of a Mortgage Loan that could cause any REMIC holding such
Mortgage Loan to fail to qualify as a REMIC or result in the imposition of any
tax under Section 860F(a) or 860G(d) of the Code on any REMIC holding such
Mortgage Loan.”


(b)           Subsection 11.01, eighth paragraph is revised to read in its
entirety as follows:


Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer believes that a Mortgaged Property is contaminated by hazardous or
toxic substances or wastes, or if the Owner otherwise requests an environmental
inspection or review of such Mortgaged Property, such an inspection or review is
to be conducted by a qualified inspector at the Owner’s expense.  Upon
completion of the inspection, the Servicer shall promptly provide the Owner with
a written report of the environmental inspection.  In the event (i) the
environmental inspection report indicates that the Mortgaged Property is
contaminated by hazardous or toxic substances or wastes and (ii) the Owner
provides written approval for the Servicer to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed
for all reasonable costs associated with such foreclosure or acceptance of a
deed in lieu of foreclosure and any related environmental clean up costs, as
applicable, from the related Liquidation Proceeds, or if the Liquidation
Proceeds are insufficient fully to reimburse the Servicer, the Servicer shall be
entitled to be reimbursed from amounts in the Custodial Account pursuant to
Subsection 11.05 hereof.  In the event the Owner directs the Servicer not to
proceed with foreclosure or acceptance of a deed in lieu of foreclosure, the
Servicer shall be reimbursed for all Servicing Advances made with respect to the
related Mortgaged Property from the Custodial Account pursuant to Subsection
11.05 hereof.

 
A-3

--------------------------------------------------------------------------------

 
 
9.             Subsection 11.04, first sentence of the first paragraph is
revised to read in its entirety as follows:
 
“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “U.S. Bank National Association,
in trust for the holders of Sequoia Mortgage Trust 2012-1 Mortgage Pass-Through
Certificates.”
 
10.           Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:


“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”
 
11.           Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.
 
 12.          Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised
to read in their entirety as follows:


(b)           to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 
A-4

--------------------------------------------------------------------------------

 

            (c)           to reimburse itself or the Servicing Administrator for
any unpaid portion of any Servicing Fees and for unreimbursed Servicing Advances
made by the Servicer or the Servicing Administrator, the Servicer’s right to
reimburse itself or the Servicing Administrator pursuant to this subclause (c)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;
 
(d)           to reimburse itself or the Servicing Administrator for
unreimbursed Servicing Advances, to the extent that such amounts are
nonrecoverable (as certified by the Servicer or the Servicing Administrator, as
applicable, to the Owner in an Officer’s Certificate) by the Servicer or the
Servicing Administrator, as applicable, pursuant to subclause (c) above;
 
(f)           to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator  pursuant to subclause (b) above;
 
13.           Amendments to Subsection 11.13


(a)           Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:


“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”
 
 
A-5

--------------------------------------------------------------------------------

 
 
(b)           Subsection 11.13 is further revised to add the following
paragraphs at the end of the section:

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period.  If a period
longer than three years is permitted under the foregoing sentence and is
necessary to sell any REO Property, the Servicer shall report monthly to the
Owner as to progress being made in selling such REO Property.


Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”
 
 
A-6

--------------------------------------------------------------------------------

 
 
14.           Subsection 11.17 is revised to read in its entirety as follows:

“Subsection 11.17           Advances by the Servicer or Servicing Administrator.


No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25.  Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date.  The
Servicing Administrator’s obligation to make P&I Advances as to any Mortgage
Loan will continue through the last Monthly Payment due prior to the payment in
full of a Mortgage Loan, or through the last related Remittance Date prior to
the Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b).  The determination by the Servicing Administrator that a
P&I Advance, if made, would be nonrecoverable, shall be evidenced by an
Officer’s Certificate of the Servicing Administrator delivered to the Owner,
which details the reasons for such determination.  Neither the Servicing
Administrator nor the Servicer shall have any obligation to advance amounts in
respect of shortfalls relating to the Servicemembers Civil Relief Act and
similar state and local laws.


15.           The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:


“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”


16.           The Flow Servicing Agreement is modified by adding a new
Subsection 11.26 which reads in its entirety as follows:


“Subsection 11.26 Compliance with REMIC Provisions.


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 
A-7

--------------------------------------------------------------------------------

 


17.           The first sentence of Subsection 12.01(b) is revised to read in
its entirety as follows:


The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.
 
18.           Subsection 12.04 is revised to read in its entirety as follows:


“Subsection 12.04           Servicer Not to Resign.


The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer.  No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 
A-8

--------------------------------------------------------------------------------

 